    Case 1:19-cv-10256-GHW Document 171 Filed 03/24/21 Page 1 of 21




UN
 ITEDSTATESDISTR
               ICTCOURT
SOUTHERNDISTR
            ICTOFNEWYORK


KALOMACARDWELL
             ,

                     P
                     lain
                        ti
                         ff,
     v
     .

DAV ISPOLK& WARDWELLLLP   ,Thoma
                               s       19C
                                         iv.10256(GHW
                                                    )
Re
 id,JohnBick,W i
               ll
                iamChudd
                       ,Soph
                           ia
Hudson
     ,H a
        roldBirnbaum
                   ,Dani
                       elBra
                           ss,
Br
 ian Wol
       fe,andJohnBut
                   ler
                     ,

                     D
                     efendan
                           ts.



               DEFENDANTS’ MEMORANDUMOFLAW
          INOPPOSITIONTOPLA INT
                              IFF
                                ’S MOT
                                     IONFORLEAVE
              TOF ILEATHIRDAMENDEDCOMPLA INT




                                      PAUL , WEISS
                                                 ,R IFK
                                                      IND , WHARTON&
                                      GARR ISONLLP
                                      1285Av enueoftheAmer
                                                         icas
                                      NewYo rk,NY10019-6064
                                      Tel
                                        .:(212)373
                                                 -3000
                                      Fax:(212
                                             )757-3990


                                      A
                                      tto
                                        rne
                                          ysfo
                                             rDe
                                               fendan
                                                    ts




D
ated
   :Ma
     rch24
         ,2021
           Case 1:19-cv-10256-GHW Document 171 Filed 03/24/21 Page 2 of 21




                                                   TABLE OF CONTENTS

PROCEDURAL HISTORY............................................................................................................ 1
ARGUMENT .................................................................................................................................. 2
     A.   Applicable Law ....................................................................................................... 2
          B.         Plaintiff Should Not Be Permitted To Amend a Third Time .................................. 3
                     1.         Plaintiff’s Amendments Violate Rule 8 ...................................................... 3
                     2.         Plaintiff Fails to Satisfy Rule 16’s Good Cause Standard .......................... 4
                     3.         Plaintiff’s Motion Should Be Denied Under Rule 15 as Prejudicial
                                and Futile .................................................................................................... 8
CONCLUSION ............................................................................................................................. 17




                                                                       i
        Case 1:19-cv-10256-GHW Document 171 Filed 03/24/21 Page 3 of 21




                           TABLEOFAUTHOR
                                       ITIES

                                                                          Pag
                                                                            e(s
                                                                              )
CASES

Am
 .M ed
     .A s
        s’nv. Un
               ite
                 dH eal
                      thca
                         reCo
                            rp.
                              ,
  2006 WL3833440(S
                 .D.N.Y.Dec
                          .29
                            ,2006
                                )..
                                  ..
                                   ..
                                    ..
                                     ..
                                      ..
                                       ..
                                        ..
                                         ..
                                          ..
                                           ...
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..
                                                                 ..
                                                                  ..
                                                                   ..
                                                                    ..
                                                                     ..
                                                                      ..7

Am
 .Tis
    sue,In
         c.v.Donald
                  son,Luf
                        kin&J enre
                                 tteSec.Corp.
                                            ,
  233F.R.D
         .327(S
              .D.N.Y.2005
                        )..
                          ..
                           ..
                            ..
                             ..
                              ..
                               ..
                                ..
                                 ..
                                  ..
                                   ..
                                    ..
                                     ..
                                      ..
                                       ..
                                        ...
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..
                                                                 ..
                                                                  ..
                                                                   ..
                                                                    ..
                                                                     ..
                                                                      ..5
                                                                        ,9

And
  e r
    sonv.G reen
              e,
   2017 WL3503686(S
                  .D.N
                     .Y.Aug
                          .16
                            ,2017
                                ),a
                                  ff
                                   ’d,774F
                                         .App
                                            ’x694(2dC
                                                    ir
                                                     .2019
                                                         ).
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..6

Ban
  coSafraS.A
           .v .Samar
                   co M
                      ineracaoS
                              .A.
                                ,
   2021 WL825743(2dC
                   ir
                    .M a
                       r.4,2021
                              ).
                               ..
                                ..
                                 ..
                                  ..
                                   ..
                                    ..
                                     ..
                                      ..
                                       ..
                                        ..
                                         ..
                                          ...
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                .3,8
                                                                   ,12
                                                                     ,15

Chamber
      sv .Time Wa
                rne
                  r,In
                     c.
                      ,
   282F.3d147(2dC
                ir
                 .2002)
                      ..
                       ..
                        ..
                         ..
                          .
                          ..
                           ..
                            ..
                             ..
                              ..
                               ..
                                ..
                                 ..
                                  ..
                                   ..
                                    ..
                                     ..
                                      ..
                                       ...
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..
                                                                 ..
                                                                  ..
                                                                   ..
                                                                    ..
                                                                     ..
                                                                      ..
                                                                       ..
                                                                        .10

S
.E.C.v. DCITe
            lecommun
                   ica
                     tion
                        s,Inc
                            .,
   207F.R
        .D.32(S.D
                .N.Y
                   .2002).
                         ..
                          ..
                           ..
                            ..
                             ..
                              ..
                               ..
                                ..
                                 ..
                                  ..
                                   ..
                                    ..
                                     ..
                                      ..
                                       ..
                                        ...
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..
                                                                 ..
                                                                  ..
                                                                   ..
                                                                    ..
                                                                     ..
                                                                      ..
                                                                       ..
                                                                        ..
                                                                         .7

D
ennyv.Ba
       rber,
  576F
     .2d465(2dC
              ir
               .1978
                   ).
                    ..
                     ..
                      ..
                       ..
                        ..
                         ..
                          ..
                           ..
                            ..
                             ..
                              ..
                               ..
                                ..
                                 ..
                                  ..
                                   ..
                                    ..
                                     ...
                                       ..
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..
                                                                 ..
                                                                  ..
                                                                   ..
                                                                    ..
                                                                     ..
                                                                      .12

D
iGenna
     rov. Wh
           iteha
               ir
                ,
  467F.App
         ’x42(2dCir
                  .2012
                      )..
                        ..
                         ..
                          ..
                           ..
                            ..
                             ..
                              ..
                               ..
                                ..
                                 ..
                                  ..
                                   ..
                                    ..
                                     ..
                                      ...
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..
                                                                 ..
                                                                  ..
                                                                   ..
                                                                    ..
                                                                     ..
                                                                      ..
                                                                       ..2

Inr
  eElys
      iumH ea
            lth-ChromaDe
                       xLit
                          ig.
                            ,
  2021 WL194994(S.D.N
                    .Y.Jan
                         .19,2021
                                )..
                                  ..
                                   ..
                                    ..
                                     ..
                                      ..
                                       ..
                                        ..
                                         ..
                                          ..
                                           ..
                                            ...
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..
                                                                 ..
                                                                  ..
                                                                   ..
                                                                    ..
                                                                     ..
                                                                      ..
                                                                       ..
                                                                        .7

G
eo-Grp
     .Comm c
           ’ns,Inc
                 .v.Shah
                       ,,
  52020 WL5743516(S
                  .D.N
                     .Y.Sep
                          t.25
                             ,2020
                                 ).
                                  ..
                                   ..
                                    ..
                                     ..
                                      ..
                                       ..
                                        ..
                                         ..
                                          ..
                                           ...
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..
                                                                 ..
                                                                  ..
                                                                   ..
                                                                    ..
                                                                     ..
                                                                      .4

Gu
 llo v.C
       it
        yofNewYork,
   540F.App
          ’x45(2dCi
                  r.2013
                       )..
                         ..
                          ..
                           ..
                            ..
                             ..
                              ..
                               ..
                                ..
                                 ..
                                  ..
                                   ..
                                    ..
                                     ..
                                      ..
                                       ...
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..
                                                                 ..
                                                                  ..
                                                                   ..
                                                                    ..
                                                                     ..
                                                                      ..
                                                                       ..
                                                                        ..2

In
 t’
  lT ech
       s.Mktg
            .,Inc
                .v.Ver
                     intSy
                         s.
                          ,Ltd
                             .,
   2021 WL982208(2dC
                   ir
                    .M ar
                        .16,2021
                               ).
                                ..
                                 ..
                                  ..
                                   ..
                                    ..
                                     ..
                                      ..
                                       ..
                                        ..
                                         ..
                                          ..
                                           ...
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..
                                                                 ..
                                                                  ..
                                                                   ..
                                                                    ..
                                                                     ..
                                                                      ..
                                                                       ..
                                                                        .2

JCo
  rpsIn
      t’
       l,Inc
           .v. Cha
                 rle
                   s&L ynnSchus
                              termanFam .Found.,
  828F.App’x740(2dCir
                    .2020
                        )..
                          ..
                           ..
                            ..
                             ..
                              ..
                               ..
                                ..
                                 ..
                                  ..
                                   ..
                                    ..
                                     ..
                                      ..
                                       ..
                                        ...
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..
                                                                 ..
                                                                  ..
                                                                   ..
                                                                    ..
                                                                     ..
                                                                      ..
                                                                       ..
                                                                        ..8

Johnson&Johnsonv.Gu
                  idantCo
                        rp.,
   2010 WL571814(S
                 .D.N.Y.F
                        eb.16
                            ,2010
                                ).
                                 ..
                                  ..
                                   ..
                                    ..
                                     ..
                                      ..
                                       ..
                                        ..
                                         ..
                                          ..
                                           ...
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..
                                                                 ..
                                                                  ..
                                                                   ..
                                                                    ..
                                                                     ..3
                                                                       ,9

Lu
 cen
   tev
     .Int’
         lBu s
             . Mach
                  s.Corp
                       .,
  310F
     .3d243(2dCir
                .2002)
                     ..
                      ..
                       ..
                        ..
                         .
                         ..
                          ..
                           ..
                            ..
                             ..
                              ..
                               ..
                                ..
                                 ..
                                  ..
                                   ..
                                    ..
                                     ..
                                      ...
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..
                                                                 ..
                                                                  ..
                                                                   ..
                                                                    ..
                                                                     ..
                                                                      ..
                                                                       ..
                                                                        .8

                                      i
                                      i
     Case 1:19-cv-10256-GHW Document 171 Filed 03/24/21 Page 4 of 21




Mo
 rel
   liv.Al
        ters
           ,
  2020 WL6508858(S
                 .D.N
                    .Y.Nov
                         .5,2020
                               ).
                                ..
                                 ..
                                  ..
                                   ..
                                    ..
                                     ..
                                      ..
                                       ..
                                        ..
                                         ..
                                          ...
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..
                                                                 ..
                                                                  ..
                                                                   ..
                                                                    ..
                                                                     ..
                                                                      .2

Mo
 renc
    yv . NYUH o
              sps
                .Ctr
                   .,
  728F.App’x75(2dCi
                  r.2018
                       )..
                         ..
                          ..
                           ..
                            ..
                             ..
                              ..
                               ..
                                ..
                                 ..
                                  ..
                                   ..
                                    ..
                                     ..
                                      ..
                                       ...
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..
                                                                 ..
                                                                  ..
                                                                   ..
                                                                    ..
                                                                     ..
                                                                      ..
                                                                       ..
                                                                        12

O
ngv. Chipo
         tleMex
              icanGri
                    ll
                     ,Inc
                        .
                        ,
  294F.Supp
          .3d199(S.D.N
                     .Y.2018)
                            ,af
                              f’dsubnom.Me
                                         tz
                                          lerIn
                                              v.Gmbh v .
  Chipo
      tleMex
           icanGr
                il
                 l,Inc
                     .,970F.3d133(2dCi
                                     r.2020
                                          ).
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..
                                                                 ..3
                                                                   ,4,6

P
I,Inc.v
      .Qua
         li
          tyProd
               .,Inc
                   .,
   907F
      .Supp
          .752(S
               .D .N
                   .Y.1995
                         ).
                          ..
                           ..
                            ..
                             ..
                              ..
                               ..
                                ..
                                 ..
                                  ..
                                   ..
                                    ..
                                     ..
                                      ..
                                       ..
                                        ...
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..
                                                                 ..
                                                                  ..
                                                                   ..
                                                                    ..
                                                                     ..
                                                                      ..
                                                                       .10

So
 roofTrad
        ingD ev
              .Co.v. GE M
                        icrogen
                              ,Inc.
                                  ,
   283F
      .R.D.142(S.D
                 .N.Y
                    .2012)..
                           ..
                            ..
                             ..
                              ..
                               ..
                                ..
                                 ..
                                  ..
                                   ..
                                    ..
                                     ..
                                      ..
                                       ..
                                        ..
                                         ...
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..
                                                                 ..
                                                                  ..
                                                                   ..
                                                                    ..
                                                                     ..
                                                                      ..
                                                                       ..
                                                                        ..
                                                                         ..
                                                                          8

Sou
  thernTel
         ecom,Inc
                .v. Th
                     reeS
                        ixt
                          yBrand
                               sGroup,LLC,
   2021 WL979567(S
                 .D.N.Y.Mar
                          .16
                            ,2021)
                                 ..
                                  ..
                                   ..
                                    ..
                                     ..
                                      ..
                                       ..
                                        ..
                                         ..
                                          ..
                                           ..
                                            ...
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..
                                                                 ..
                                                                  ..
                                                                   ..
                                                                    ..
                                                                     ..3
                                                                       ,4

Sp
 raguev.Sal
          isbu
             ryBank&T r
                      .Co .
                          ,
   969F
      .3d95(2dCi
               r.2020
                    ).
                     ..
                      ..
                       ..
                        ..
                         ..
                          ..
                           ..
                            ..
                             ..
                              ..
                               ..
                                ..
                                 ..
                                  ..
                                   ..
                                    ..
                                     ..
                                      ...
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..
                                                                 ..
                                                                  ..
                                                                   ..
                                                                    ..
                                                                     ..
                                                                      ..
                                                                       ..
                                                                        ..
                                                                         .8

Wh
 itev
    .Conn
        ect
          icu
            tD e
               p’tofCh
                     ild
                       .&Fam  i
                              lies,
  330F
     .App’x7(2dCir
                 .2009
                     )..
                       ..
                        ..
                         ..
                          ..
                           ..
                            ..
                             ..
                              ..
                               ..
                                ..
                                 ..
                                  ..
                                   ..
                                    ..
                                     ..
                                      ...
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..
                                                                 ..
                                                                  ..
                                                                   ..
                                                                    ..
                                                                     ..
                                                                      ..
                                                                       ..2

Wh
 itev .Smit
          h,
   2018 WL8576594(N
                  .D.N.Y
                       .D e
                          c.12,2018)
                                   ,R&Radop  ted,2019 WL
   1090802(N.D
             .N.Y.Mar
                    .8,2019
                          ).
                           ..
                            ..
                             ..
                              ..
                               ..
                                ..
                                 ..
                                  ..
                                   ..
                                    ..
                                     ..
                                      ..
                                       ..
                                        ..
                                         ...
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..
                                                                 ..
                                                                  ..
                                                                   ..
                                                                    ..
                                                                     ..
                                                                      ..
                                                                       ..
                                                                        ..
                                                                         .3

W
il
 liamsv .Ro
          senbla
               ttSe
                  c.In
                     c.,
   2016 WL4120654(S
                  .D.N
                     .Y.Ju
                         ly22
                            ,2016
                                ).
                                 ..
                                  ..
                                   ..
                                    ..
                                     ..
                                      ..
                                       ..
                                        ..
                                         ..
                                          ..
                                           ...
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..
                                                                 ..
                                                                  ..
                                                                   ..
                                                                    ..
                                                                     ..
                                                                      ..4

Younger
      sv .V
          ir
           tusInv
                .Par
                   tne
                     rsIn
                        c.,
   2017 WL5991800(S
                  .D.N
                     .Y.Dec
                          .4,2017
                                )..
                                  ..
                                   ..
                                    ..
                                     ..
                                      ..
                                       ..
                                        ..
                                         ..
                                          ..
                                           ..
                                            ...
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..
                                                                 ..
                                                                  ..
                                                                   ..
                                                                    ..
                                                                     ..
                                                                      ..
                                                                       ..7

OTHERAUTHORITIES

F
ed.R
   .Civ
      .P.1
         ..
          ..
           ..
            ..
             ..
              ..
               ..
                ..
                 ..
                  ..
                   ..
                    ..
                     ..
                      ..
                       ..
                        ..
                         ..
                          ..
                           ..
                            ..
                             ..
                              ..
                               ...
                                 ..
                                  ..
                                   ..
                                    ..
                                     ..
                                      ..
                                       ..
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..
                                                                 ..
                                                                  ..
                                                                   ..
                                                                    ..
                                                                     ..
                                                                      ..
                                                                       ..
                                                                        ..6

F
ed.R
   .Civ
      .P.8
         (d)
           ..
            ..
             ..
              ..
               ..
                ..
                 ..
                  ..
                   ..
                    ..
                     ..
                      ..
                       ..
                        ..
                         ..
                          ..
                           ..
                            ..
                             ..
                              ..
                               ...
                                 ..
                                  ..
                                   ..
                                    ..
                                     ..
                                      ..
                                       ..
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..
                                                                 ..
                                                                  ..
                                                                   ..
                                                                    ..
                                                                     ..
                                                                      ..
                                                                       ..
                                                                        .3

F
ed.R
   .Civ
      .P.15
          ..
           ..
            ..
             ..
              ..
               ..
                ..
                 ..
                  ..
                   ..
                    ..
                     ..
                      ..
                       ..
                        ..
                         ..
                          ..
                           ..
                            ..
                             ..
                              ..
                               ...
                                 ..
                                  ..
                                   ..
                                    ..
                                     ..
                                      ..
                                       ..
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..
                                                                 ..
                                                                  ..
                                                                   ..
                                                                    pas
                                                                      sim

F
ed.R
   .Civ
      .P.16
          ..
           ..
            ..
             ..
              ..
               ..
                ..
                 ..
                  ..
                   ..
                    ..
                     ..
                      ..
                       ..
                        ..
                         ..
                          ..
                           ..
                            ..
                             ..
                              ..
                               ...
                                 ..
                                  ..
                                   ..
                                    ..
                                     ..
                                      ..
                                       ..
                                        ..
                                         ..
                                          ..
                                           ..
                                            ..
                                             ..
                                              ..
                                               ..
                                                ..
                                                 ..
                                                  ..
                                                   ..
                                                    ..
                                                     ..
                                                      ..
                                                       ..
                                                        ..
                                                         ..
                                                          ..
                                                           ..
                                                            ..
                                                             ..
                                                              ..
                                                               ..
                                                                ..
                                                                 ..
                                                                  ..
                                                                   ..
                                                                    pas
                                                                      sim




                                    i
                                    ii
     Case 1:19-cv-10256-GHW Document 171 Filed 03/24/21 Page 5 of 21




          D
          avi
            sPo
              lk& W
                  ardw
                     ellLLP(
                           “Dav
                              isP
                                olk
                                  ”orth
                                      e“F
                                        irm
                                          ”),T
                                             hom
                                               asR
                                                 eidandJohn

B
ick(
   the“M
       anag
          emen
             t Comm
                  it
                   teeD
                      efend
                          ant
                            s”)
                              ,and D
                                   ani
                                     elB
                                       ras
                                         s, H
                                            aro
                                              ld B
                                                 irnb
                                                    aum
                                                      ,John

Bu
 tle
   r,W
     il
      liamC
          hudd
             ,Soph
                 iaHud
                     son
                       ,andB
                           rian Wo
                                 lfe(
                                    the“Addi
                                           tion
                                              alD
                                                efend
                                                    ant
                                                      s”)(
                                                         tog
                                                           eth
                                                             er,

“d
 efend
     ant
       s”)r
          esp
            ect
              ful
                lysubm
                     itth
                        ism
                          emo
                            randumo
                                  flawinopp
                                          os
                                           it
                                            iontop
                                                 lain
                                                    ti
                                                     ff
                                                      ’smo
                                                         tionfo
                                                              r

l
eav
  etoam
      endth
          ecom
             pla
               intfo
                   rath
                      irdt
                         ime
                           .

          P
          lain
             ti
              ffo
                ffe
                  rsno
                     thingapp
                            roa
                              ching“goodc
                                        aus
                                          e”und
                                              erR
                                                ule16toam
                                                        endth
                                                            e

com
  pla
    inty
       etag
          aina
             tth
               isl
                 ated
                    ate
                      ,we
                        eksf
                           romth
                               eclo
                                  seo
                                    ffa
                                      ctd
                                        iscov
                                            ery
                                              ,an
                                                daf
                                                  terth
                                                      e

com
  ple
    tiono
        fdo
          cum
            entd
               iscov
                   ery
                     .No
                       rish
                          ise
                            lev
                              enth
                                 -hou
                                    ram
                                      endm
                                         entp
                                            erm
                                              iss
                                                ibl
                                                  eund
                                                     erRu
                                                        le

15
 , wh
    ereh
       edo
         esno
            thing m
                  oreth
                      anaddl
                           ite
                             ral
                               lyov
                                  erahund
                                        redp
                                           arag
                                              raph
                                                 sofan
                                                     cil
                                                       laryd
                                                           eta
                                                             il

abou
   tep
     isod
        eso
          fwh
            ichh
               ewa
                 sal
                   readyaw
                         are
                           ,andth
                                atd
                                  ono
                                    thi
                                      ngtos
                                          aveh
                                             isc
                                               laim
                                                  sfrom

d
ism
  iss
    al
     .Pl
       ain
         ti
          ffi
            sno
              ten
                ti
                 tledtoam
                        ende
                           acht
                              imeh
                                 ege
                                   tsn
                                     ewd
                                       ocum
                                          ent
                                            sind
                                               isc
                                                 ove
                                                   rya
                                                     sa

w
ayo
  fcon
     tinuou
          slypub
               lic
                 izingh
                      isc
                        laim
                           sinr
                              ealt
                                 imev
                                    iaapub
                                         licp
                                            lea
                                              ding
                                                 .Pl
                                                   ain
                                                     ti
                                                      ff
                                                       ’st
                                                         act
                                                           ici
                                                             s

abu
  siv
    e,d
      ila
        tory
           ,andp
               rejud
                   ici
                     al
                      . Th
                         emo
                           tionshou
                                  ldb
                                    eden
                                       ied
                                         .

                         PROCEDURALH
                                   ISTORY

          P
          lain
             ti
              ffcomm
                   enc
                     edth
                        isa
                          ctionin N
                                  ovem
                                     ber2019
                                           ,andd
                                               efend
                                                   ant
                                                     smov
                                                        edto

d
ism
  issinp
       artinF
            ebru
               ary2020
                     . ECF1
                          ,34
                            .Pl
                              ain
                                ti
                                 ffam
                                    end
                                      eda
                                        sofr
                                           igh
                                             tin M
                                                 arch2020
                                                        ,and

d
efend
    ant
      sag
        ain m
            ovedtod
                  ism
                    issin A
                          pri
                            l2020
                                . ECF37
                                      ,44
                                        . Th
                                           eCou
                                              rtg
                                                ran
                                                  tedd
                                                     efend
                                                         ant
                                                           s’

mo
 tioninsub
         stan
            tia
              lpa
                rtinO
                    ctob
                       er2020
                            . ECF78
                                  .Pl
                                    ain
                                      ti
                                       ff th
                                           enam
                                              end
                                                edh
                                                  iscom
                                                      pla
                                                        intfo
                                                            ra

s
econdt
     imein Nov
             emb
               er2020
                    ,wi
                      thno
                         tic
                           efromth
                                 eCou
                                    rtth
                                       ath
                                         e“shou
                                              ldno
                                                 texp
                                                    ectany

add
  it
   ion
     aloppo
          rtun
             it
              iestoam
                    endh
                       iscom
                           pla
                             int
                               ,”byadd
                                     ing260 n
                                            ewp
                                              arag
                                                 raph
                                                    sand42n
                                                          ew

p
age
  s.Id
     .at79
         .De
           fend
              ant
                sag
                  ainm
                     ovedtod
                           ism
                             iss
                               . ECF116
                                      .Th
                                        atmo
                                           ti
                                            onr
                                              ema
                                                inssubjud
                                                        ice
                                                          .

          P
          lain
             ti
              ffnows
                   eek
                     sle
                       avetoam
                             endfo
                                 rath
                                    irdt
                                       ime
                                         ,toaddafu
                                                 rth
                                                   er153p
                                                        arag
                                                           raph
                                                              s

and47p
     age
       s,b
         ring
            ing
              thep
                 ropo
                    sed
                      thi
                        rdam
                           end
                             edcom
                                 pla
                                   int
                                     to216p
                                          age
                                            s.ECF167
                                                   -2(
                                                     “PTAC
                                                         ”).

F
actd
   iscov
       ery—
          alr
            eadyex
                 tend
                    edbys
                        even mon
                               thsinl
                                    igh
                                      tofp
                                         lain
                                            ti
                                             ff
                                              ’sf
                                                ai
                                                 lur
                                                   etocom
                                                        plyw
                                                           ith


                                    1
     Case 1:19-cv-10256-GHW Document 171 Filed 03/24/21 Page 6 of 21




h
isd
  iscov
      eryob
          lig
            ation
                s—i
                  ssch
                     edu
                       ledtoc
                            los
                              einth
                                  reew
                                     eek
                                       s,do
                                          cum
                                            entd
                                               iscov
                                                   eryi
                                                      scom
                                                         ple
                                                           te
                                                            ,

andd
   epo
     si
      tion
         shav
            ebe
              ens
                che
                  dul
                    edandh
                         avecomm
                               enc
                                 ed. ECF27
                                         ,143
                                            .

                              ARGUMENT

    A
    .     App
            licab
                leL
                  aw

          Inth
             eSe
               con
                 dCi
                   rcu
                     it
                      ,wh
                        enap
                           artys
                               eek
                                 sle
                                   avetoam
                                         enda
                                            fte
                                              rth
                                                eCou
                                                   rt
                                                    ’sd
                                                      ead
                                                        lin
                                                          e

todosoh
      asp
        ass
          ed,“
             thel
                eni
                  ents
                     tan
                       dar
                         dun
                           derR
                              ule15
                                  (a)
                                    ,whi
                                       chp
                                         rov
                                           ide
                                             sle
                                               avetoam
                                                     end‘
                                                        sha
                                                          ll

b
efr
  eelyg
      iven
         ,’mu
            st b
               eba
                 lan
                   cedag
                       ain
                         stth
                            erequ
                                irem
                                   entund
                                        er Ru
                                            le16
                                               (b)th
                                                   atth
                                                      eCo
                                                        urt
                                                          ’s

s
chedu
    lingo
        rde
          r‘sh
             alln
                otb
                  emod
                     if
                      iedex
                          cep
                            tuponashow
                                     ingo
                                        fgoodc
                                             aus
                                               e.’
                                                 ”Gu
                                                   llov
                                                      .Ci
                                                        tyo
                                                          f

N
ewY
  ork,540F
         .App
            ’x45
               ,46(2dC
                     ir
                      .2013
                          )(quo
                              tingG
                                  rochow
                                       skiv
                                          .Pho
                                             eni
                                               xCon
                                                  str
                                                    .,318F
                                                         .3d

80
 ,86(2dC
       ir
        .2003
            )(quo
                tingF
                    ed.R
                       .Civ
                          .P.15and16
                                   ))(
                                     emp
                                       has
                                         isadd
                                             ed)
                                               .

          Cou
            rtsh
               aveb
                  roadau
                       tho
                         ri
                          ty,und
                               er Ru
                                   le16
                                      ,toen
                                          for
                                            ces
                                              chedu
                                                  lingo
                                                      rde
                                                        rsand

con
  tro
    lth
      eirdo
          cke
            ts
             .DiG
                enna
                   rov
                     . Wh
                        iteha
                            ir
                             ,467F
                                 .App
                                    ’x42
                                       ,44(2dC
                                             ir
                                              .2012
                                                  );In
                                                     t’
                                                      lTe
                                                        chs
                                                          .

M
ktg
  .,In
     c.v
       .Ve
         rin
           tSy
             s.
              ,Ltd
                 .,2021 WL982208
                               ,at*3–4(2dC
                                         ir
                                          .Ma
                                            r.16
                                               ,2021
                                                   )(a
                                                     ff
                                                      irm
                                                        ingd
                                                           eni
                                                             al

o
fmo
  tiontoam
         endwh
             erep
                lain
                   ti
                    fff
                      ail
                        edtod
                            emon
                               str
                                 ategoodcau
                                          seund
                                              erRu
                                                 le16
                                                    ).T
                                                      oes
                                                        tab
                                                          li
                                                           sh

“goodc
     aus
       e,”a
          sRu
            le16r
                equ
                  ire
                    s,ap
                       arty m
                            ustdo m
                                  oreth
                                      anc
                                        la
                                         imh
                                           ewa
                                             s“d
                                               il
                                                igen
                                                   t”ind
                                                       raf
                                                         tin
                                                           g

th
 epropo
      sedam
          endm
             ent
               s.M
                 ore
                   ll
                    iv.A
                       lte
                         rs,2020 WL6508858a
                                          t*1–2(S
                                                .D.N
                                                   .Y.Nov
                                                        .5,2020
                                                              )

(
den
  yin
    gle
      avet
         oam
           endu
              nde
                rRu
                  le1
                    6).C
                       our
                         tsr
                           out
                             ine
                               lyd
                                 enyl
                                    eav
                                      etoam
                                          endund
                                               erRu
                                                  le16on

th
 eba
   siso
      fpr
        ejud
           icetod
                efend
                    ant
                      s.Id
                         .;Wh
                            it
                             ev.Conn
                                   ect
                                     icu
                                       tDep
                                          ’to
                                            fCh
                                              ild
                                                .&Fam
                                                    il
                                                     ies,3
                                                         30F
                                                           .

App
  ’x7
    ,8–9(2dC
           ir
            .2009
                )(a
                  ff
                   irm
                     ingd
                        eni
                          alo
                            fle
                              avetoam
                                    end und
                                          erRu
                                             le16wh
                                                  eream
                                                      endm
                                                         ent

w
as“p
   art
     icu
       lar
         lyp
           rejud
               icia
                  ltoth
                      ede
                        fend
                           ant
                             ”).

          Mo
           reov
              er,u
                 nde
                   r Ru
                      le15
                         ,cou
                            rtsd
                               enyl
                                  eav
                                    etoam
                                        endinin
                                              stan
                                                 ceso
                                                    f“f
                                                      uti
                                                        li
                                                         ty,

undu
   ede
     lay
       ,badf
           aitho
               rdi
                 lato
                    ry m
                       otiv
                          e,r
                            epe
                              atedf
                                  ai
                                   lur
                                     etocu
                                         red
                                           efi
                                             cien
                                                cie
                                                  sbyam
                                                      endm
                                                         ent
                                                           s

p
rev
  iou
    slya
       llow
          ed,o
             rundu
                 epr
                   ejud
                      icetoth
                            enon
                               -mov
                                  ingp
                                     arty
                                        .”Ban
                                            coSa
                                               fraS
                                                  .A.v
                                                     .Sama
                                                         rco

M
ine
  racaoS
       .A.,2021 WL825743
                       ,at*4(2d C
                                ir
                                 .Ma
                                   r.4
                                     ,2021
                                         )(summ
                                              aryo
                                                 rde
                                                   r)
                                                    . W
                                                      her
                                                        e


                                    2
    Case 1:19-cv-10256-GHW Document 171 Filed 03/24/21 Page 7 of 21




am
 endm
    ent
      s“‘
        cou
          ldno
             twi
               ths
                 tandamo
                       tiontod
                             ism
                               iss
                                 ,’”cou
                                      rt
                                       sdenyam
                                             endm
                                                ent
                                                  sonth
                                                      eba
                                                        siso
                                                           f

f
uti
  li
   ty. Sou
         the
           rnT
             ele
               com
                 ,In
                   c.v
                     . Th
                        reeS
                           ixt
                             yBrand
                                  sGroup
                                       ,LLC
                                          ,2021 WL979567
                                                       ,at*3–4

(S
 .D.N
    .Y.M
       ar.16
           ,2021
               )(d
                 eny
                   ing m
                       otiontoam
                               endund
                                    erR
                                      ule15
                                          (a)ong
                                               roun
                                                  doff
                                                     uti
                                                       li
                                                        ty)

(quo
   tingDough
           ert
             yv.Towno
                    fN.H
                       emp
                         steadBd
                               .ofZon
                                    ingApp
                                         eal
                                           s,282F
                                                .3d83
                                                    ,88(2dC
                                                          ir
                                                           .

2002
   ))
    . And wh
           ereap
               lain
                  ti
                   ffh
                     as,d
                        esp
                          item
                             ult
                               ipl
                                 eoppo
                                     rtu
                                       niti
                                          est
                                            oam
                                              end
                                                ,fa
                                                  il
                                                   edr
                                                     epe
                                                       ate
                                                         dlyto

“
cur
  ede
    fic
      ien
        cie
          sbyam
              endm
                 ent
                   spr
                     eviou
                         slya
                            llow
                               ed,
                                 ”cou
                                    rtsd
                                       enyl
                                          eav
                                            eonth
                                                isb
                                                  asi
                                                    s.O
                                                      ngv
                                                        .

Ch
 ipo
   tleM
      exi
        canG
           ri
            ll
             ,In
               c.
                , 294F
                     .Supp
                         .3d199
                              ,240(S
                                   .D.N
                                      .Y.2018
                                            ),a
                                              ff
                                               ’dsubnom
                                                      .Me
                                                        tz
                                                         ler

I
nv.Gm
    bhv
      . Ch
         ipo
           tleM
              exi
                canG
                   ri
                    ll
                     ,In
                       c.
                        ,97
                          0F.
                            3d1
                              33(
                                2dC
                                  ir
                                   .20
                                     20)(
                                        aff
                                          irm
                                            ingd
                                               eni
                                                 alo
                                                   fle
                                                     ave

toam
   end
     )(c
       ita
         tion
            som
              it
               ted
                 ).

    B
    .    P
         lain
            ti
             ffSh
                ouldNo
                     tBeP
                        ermi
                           ttedToAm
                                  endaTh
                                       irdT
                                          ime

         1
         .     P
               lain
                  ti
                   ff
                    ’sAm
                       endm
                          ent
                            sVio
                               lat
                                 eRu
                                   le8

         A
         sap
           rel
             imin
                ary m
                    at
                     ter
                       ,pl
                         ain
                           ti
                            ff’
                              sex
                                ten
                                  siv
                                    epropo
                                         sedam
                                             endm
                                                ent
                                                  s—153n
                                                       ew

p
arag
   raph
      sand47n
            ewp
              age
                s,w
                  hichex
                       cerp
                          tse
                            lf
                             -se
                               rving
                                   lyf
                                     rom
                                       thou
                                          sand
                                             sofdo
                                                 cum
                                                   ent
                                                     sprodu
                                                          ced

ind
  iscov
      ery—
         serv
            enopu
                rpo
                  seo
                    the
                      rth
                        antop
                            lac
                              einth
                                  epub
                                     licr
                                        eco
                                          rdsn
                                             ipp
                                               etso
                                                  fev
                                                    iden
                                                       ceth
                                                          at

p
lain
   ti
    ffb
      eli
        eve
          ssuppo
               rtsh
                  iscu
                     rren
                        tcl
                          aim
                            s.T
                              hisi
                                 sno
                                   tth
                                     efun
                                        ctiono
                                             fanam
                                                 end
                                                   edcom
                                                       pla
                                                         int

und
  erth
     efed
        era
          lno
            tic
              epl
                ead
                  ings
                     tan
                       dar
                         d,a
                           ndam
                              endm
                                 ent
                                   isno
                                      tne
                                        ces
                                          sar
                                            ytop
                                               ros
                                                 ecu
                                                   tep
                                                     la
                                                      int
                                                        if
                                                         f’s

ex
 is
  tingc
      laim
         s.E
           .g.,F
               ed.R
                  .Civ
                     .P.8
                        (d)(
                           “Ea
                             cha
                               lleg
                                  ation
                                      mus
                                        tbes
                                           imp
                                             le
                                              ,con
                                                 cis
                                                   e,andd
                                                        ire
                                                          ct
                                                           .”)

(
emph
   asi
     sadd
        ed)
          .Cou
             rtsd
                enyl
                   eav
                     etoam
                         endwh
                             eream
                                 end
                                   edp
                                     lead
                                        ing
                                          s“run
                                              []a
                                                fou
                                                  l”o
                                                    fRu
                                                      le

8
’s“
  sho
    rtandp
         lains
             tat
               emen
                  t”r
                    equ
                      irem
                         ent“byadd
                                 ingunn
                                      ece
                                        ssa
                                          ryd
                                            eta
                                              il
                                               sanda
                                                   rgum
                                                      ent
                                                        sinan

a
ttem
   pttobo
        ls
         ter[
            thep
               la
                int
                  if
                   f’s
                     ]cl
                       aim
                         s.” Wh
                              itev
                                 .Sm
                                   ith
                                     ,2018 WL8576594
                                                   ,at*9(N
                                                         .D.N
                                                            .Y.

D
ec.12
    ,2018
        ),R&Radop
                ted,2019 WL1090802(N
                                   .D.N
                                      .Y.M
                                         ar.8
                                            ,2019
                                                );s
                                                  eea
                                                    lsoJohn
                                                          son &

John
   sonv
      .Gu
        idan
           tCo
             rp.,2010 WL571814
                             ,at*10–11(S
                                       .D.N
                                          .Y.F
                                             eb.16
                                                 ,2010
                                                     )(d
                                                       eny
                                                         ingl
                                                            eav
                                                              e

toam
   endund
        erRu
           les8and15
                   ).P
                     lain
                        ti
                         ff
                          ’sr
                            equ
                              estshou
                                    ldb
                                      eden
                                         iedfo
                                             rth
                                               isr
                                                 easona
                                                      lon
                                                        e.




                                   3
     Case 1:19-cv-10256-GHW Document 171 Filed 03/24/21 Page 8 of 21




          2
          .     P
                lain
                   ti
                    ffF
                      ail
                        stoS
                           ati
                             sfyRu
                                 le16
                                    ’sGoodC
                                          aus
                                            eSt
                                              and
                                                ard

          P
          lain
             ti
              ff
               ’s mo
                   tionshou
                          ldb
                            eden
                               iedf
                                  orf
                                    ailu
                                       retos
                                           at
                                            isf
                                              yRu
                                                le1
                                                  6’sg
                                                     oodc
                                                        aus
                                                          e

s
tand
   ard
     .Pl
       ain
         ti
          ffh
            asa
              lre
                adyb
                   eenp
                      erm
                        it
                         tedtoam
                               endtw
                                   ice
                                     ,th
                                       ela
                                         stt
                                           imew
                                              ithanadm
                                                     oni
                                                       tion

f
rom
  theC
     our
       tth
         ath
           e“shou
                ldno
                   texp
                      ect
                        ”fu
                          rth
                            eroppo
                                 rtun
                                    it
                                     ies
                                       toam
                                          end
                                            . ECF78a
                                                   t79
                                                     .No
                                                       thing

ju
 st
  if
   iesad
       epa
         rtu
           ref
             romt
                hi
                 sru
                   linga
                       tth
                         isjun
                             ctu
                               re.

          P
          lain
             ti
              ff
               ’sco
                  rea
                    rgum
                       enti
                          sth
                            atb
                              ecau
                                 seh
                                   ere
                                     ceiv
                                        eddo
                                           cum
                                             ent
                                               sind
                                                  iscov
                                                      erya
                                                         fte
                                                           r

h
efi
  ledh
     iss
       econdam
             end
               edcom
                   pla
                     int
                       ,heshou
                             ldb
                               een
                                 ti
                                  tledtor
                                        epl
                                          ead
                                            ,no
                                              twi
                                                ths
                                                  tand
                                                     ingth
                                                         e

p
end
  ingm
     otiontod
            ism
              iss
                .Bu
                  tth
                    eme
                      ref
                        actth
                            atdo
                               cum
                                 entp
                                    rodu
                                       ction
                                           sar
                                             riv
                                               eaf
                                                 terap
                                                     lead
                                                        ingi
                                                           s

f
iled—
    then
       orm
         alcou
             rseinf
                  ede
                    ralc
                       ivi
                         lli
                           tig
                             ation—do
                                    esno
                                       tco
                                         ns
                                          ti
                                           tut
                                             e“goodc
                                                   aus
                                                     e”toam
                                                          end
                                                            ;

th
 atp
   rin
     cip
       lewou
           lden
              ti
               tlep
                  lain
                     ti
                      ffstoam
                            enda
                               fte
                                 rev
                                   eryp
                                      rodu
                                         ction(o
                                               rdepo
                                                   si
                                                    tion
                                                       ).“W
                                                          ereth
                                                              is

av
 alidg
     roundon wh
              ichtog
                   ran
                     tle
                       avetoam
                             end
                               ,”th
                                  ere“wou
                                        ldb
                                          enoendtoap
                                                   la
                                                    int
                                                      if
                                                       f’s

oppo
   rtun
      it
       iestor
            epl
              ead
                .”C
                  f.Ong,294F
                           .Supp
                               .3da
                                  t240
                                     . Toth
                                          econ
                                             tra
                                               ry,cou
                                                    rtsrou
                                                         tin
                                                           elyf
                                                              ind

th
 atth
    efa
      ctth
         atin
            form
               at
                ionh
                   asb
                     eenp
                        rov
                          idedind
                                iscov
                                    eryd
                                       oesno
                                           tcon
                                              st
                                               itu
                                                 te“go
                                                     odc
                                                       aus
                                                         e”to

am
 end
   .Se
     e,e
       .g.
         ,So
           uth
             ernT
                ele
                  com
                    ,2021 WL979567
                                 ,at*
                                    6–7(d
                                        eny
                                          ingl
                                             eav
                                               eund
                                                  erR
                                                    ule16
                                                        );

G
eo-G
   rp.Comm
         c’n
           s,In
              c.v
                .Shah
                    ,2020 WL5743516a
                                   t*17(S
                                        .D.N
                                           .Y.S
                                              ept
                                                .25
                                                  ,2020
                                                      )(s
                                                        ame
                                                          ).

          Inth
             isc
               aseinp
                    art
                      icu
                        lar
                          ,gr
                            ant
                              ingp
                                 lain
                                    ti
                                     ffl
                                       eav
                                         etor
                                            epl
                                              ead“wou
                                                    ld moo
                                                         tth
                                                           e

d
efend
    ant
      s’mo
         tiontod
               ism
                 issandrend
                          erw
                            ast
                              edth
                                 eexp
                                    ens
                                      eoff
                                         il
                                          ingth
                                              atm
                                                otion
                                                    ”;to“
                                                        allowth
                                                              e

p
lain
   ti
    fftoam
         endth
             ecu
               rren
                  tcom
                     pla
                       intr
                          epe
                            ated
                               ly wh
                                   enc
                                     hal
                                       leng
                                          ed w
                                             itha m
                                                  otiontod
                                                         ism
                                                           iss

wou
  ldp
    romo
       tew
         ast
           efu
             lmo
               tionp
                   rac
                     tic
                       e.”W
                          il
                           liam
                              sv.Ro
                                  senb
                                     lat
                                       tSe
                                         c.In
                                            c.,2016 WL4120654
                                                            ,

a
t*6(S
    .D.N
       .Y.Ju
           ly22
              ,2016
                  )(d
                    eny
                      ingl
                         eav
                           etoam
                               endund
                                    erRu
                                       le15
                                          ,find
                                              ingth
                                                  atth
                                                     emo
                                                       tionto

am
 endw
    asno
       tingoodf
              aithandwo
                      uldr
                         esu
                           ltinfu
                                rth
                                  erexp
                                      ens
                                        etod
                                           efe
                                             nda
                                               nts
                                                 ).P
                                                   lai
                                                     nti
                                                       ff
                                                        ’ss
                                                          eri
                                                            al

mo
 tionp
     rac
       tic
         e—wh
            ichr
               epe
                 ated
                    lyf
                      orc
                        esd
                          efend
                              ant
                                sin
                                  toc
                                    ost
                                      ly round
                                             sofco
                                                 rre
                                                   spond
                                                       enc
                                                         eand

b
rie
  fing—
      isabu
          siv
            eand w
                 ast
                   efu
                     l,andr
                          epr
                            esen
                               tsanim
                                    prop
                                       era
                                         ttem
                                            pttoc
                                                ircum
                                                    ven
                                                      tap
                                                        end
                                                          ing

mo
 tion
    tod
      ism
        iss
          .“D
            efend
                ant
                  sand
                     theCou
                          rtc
                            anno
                               tbeexp
                                    ect
                                      edtod
                                          ealw
                                             ithacon
                                                   stan
                                                      tlysh
                                                          if
                                                           tin
                                                             g


                                    4
     Case 1:19-cv-10256-GHW Document 171 Filed 03/24/21 Page 9 of 21




t
arg
  et
   ,asp
      lain
         ti
          ffr
            evi
              sesandr
                    e-r
                      evi
                        sesi
                           tsc
                             la
                              ims
                                .”Am
                                   .Ti
                                     ssu
                                       e,In
                                          c.v
                                            . Dona
                                                 ldson
                                                     ,Lu
                                                       fkin &

J
enr
  ett
    eSe
      c. Co
          rp.
            ,233F
                .R.D
                   .327
                      ,329(S
                           .D.N
                              .Y.2005
                                    )(d
                                      eny
                                        ingl
                                           eav
                                             etoam
                                                 end
                                                   ).A
                                                     ny

con
  ten
    tionth
         at
          ,we
            rep
              lain
                 ti
                  ffg
                    ran
                      tedl
                         eav
                           etoam
                               end
                                 ,de
                                   fend
                                      ant
                                        swou
                                           ldno
                                              tne
                                                edt
                                                  ore
                                                    -br
                                                      iefth
                                                          e

p
end
  ingm
     otiontod
            ism
              issi
                 scon
                    trad
                       ict
                         edbyp
                             lain
                                ti
                                 ff
                                  ’sowns
                                       tat
                                         emen
                                            ts
                                             ;pl
                                               ain
                                                 ti
                                                  ffexp
                                                      res
                                                        slyc
                                                           laim
                                                              s

th
 ath
   isam
      endm
         ent
           sar
             ein
               tend
                  edto
                     ,andshou
                            ld,c
                               aus
                                 eth
                                   epend
                                       ingm
                                          otion
                                              tob
                                                eden
                                                   ied
                                                     .Se
                                                       e,e
                                                         .g.,

ECF166a
      t16(
         sta
           ting
              tha
                t“[
                  t]h
                    ePropo
                         sedT
                            hirdAm
                                 end
                                   edCom
                                       pla
                                         intadd
                                              res
                                                sesa
                                                   rgum
                                                      ent
                                                        smad
                                                           e

inD
  efend
      ant
        s’p
          end
            ingp
               art
                 ial MT
                      Dandth
                           eCou
                              rt
                               ’sp
                                 rio
                                   r MTDOpin
                                           ion
                                             ”).

          Mo
           reov
              er,t
                 hen
                   atu
                     reo
                       fpl
                         ain
                           tif
                             f’sp
                                ropo
                                   sedam
                                       endm
                                          ent
                                            s,a
                                              sdi
                                                scu
                                                  sse
                                                    dind
                                                       eta
                                                         il

b
elow
   ,inn
      owayl
          imi
            tsth
               esign
                   if
                    ican
                       tRu
                         le1
                           6is
                             sueth
                                 atw
                                   oul
                                     dar
                                       isebyp
                                            erm
                                              it
                                               tin
                                                 gpl
                                                   ain
                                                     ti
                                                      ff
                                                       ’s

p
ropo
   sedad
       dit
         ion
           alam
              endm
                 ent
                   snow
                      . W
                        hil
                          ede
                            fend
                               ant
                                 ssu
                                   bmi
                                     tth
                                       atth
                                          eapp
                                             rop
                                               ria
                                                 teou
                                                    tcom
                                                       eof

th
 eirp
    end
      ingm
         otiontod
                ism
                  isss
                     hou
                       lda
                         ndw
                           oul
                             dno
                               tch
                                 ang
                                   easar
                                       esu
                                         lto
                                           fth
                                             epropo
                                                  sed

am
 endm
    ent
      s(un
         les
           sth
             eCou
                rtw
                  eres
                     imu
                       ltan
                          eou
                            slytop
                                 erm
                                   itth
                                      eam
                                        endm
                                           ent
                                             san
                                               dbep
                                                  rep
                                                    aredto

app
  lyandg
       ran
         tth
           epend
               ingm
                  otion
                      tod
                        ism
                          iss
                            tot
                              hen
                                ewly
                                   -am
                                     end
                                       edcomp
                                            lain
                                               t,w
                                                 itho
                                                    utadd
                                                        it
                                                         ion
                                                           al

b
rie
  fingb
      eyondth
            ebr
              ief
                ingonth
                      ism
                        otion
                            ),d
                              efend
                                  ant
                                    swou
                                       ldp
                                         lain
                                            lyw
                                              ishtoex
                                                    erc
                                                      iseth
                                                          eirr
                                                             igh
                                                               t

to m
   oveag
       ain
         stth
            enew
               lyam
                  end
                    edcom
                        pla
                          int
                            ,andp
                                resum
                                    ablyp
                                        la
                                         int
                                           if
                                            f wou
                                                ld w
                                                   ishtooppo
                                                           se

su
 cha m
     otion
         .Th
           eendr
               esu
                 ltwou
                     ldb
                       ewe
                         eks
                           ,ifno
                               tmon
                                  ths
                                    ,ofadd
                                         it
                                          ion
                                            alm
                                              otionp
                                                   rac
                                                     tic
                                                       ewi
                                                         th

r
esp
  ecttoimpo
          rtan
             tth
               resho
                   ldi
                     ssu
                       esa
                         stoth
                             escop
                                 eofth
                                     ecl
                                       aim
                                         sandth
                                              eid
                                                ent
                                                  ityo
                                                     fth
                                                       e

d
efend
    ant
      s—a
        lla
          fte
            rth
              eclo
                 seo
                   ffa
                     ctd
                       iscov
                           ery
                             .Th
                               atr
                                 esu
                                   lt wou
                                        ldb
                                          eex
                                            trem
                                               elyp
                                                  re
                                                   jud
                                                     ic
                                                      ialto

d
efend
    ant
      sand
         ,dep
            end
              ingonth
                    eul
                      tim
                        ateou
                            tcom
                               eofth
                                   atm
                                     otionp
                                          rac
                                            tic
                                              e,cou
                                                  ldc
                                                    ri
                                                     tic
                                                       ally

und
  erm
    ineth
        eprog
            res
              softh
                  isc
                    asetow
                         ardexp
                              ertd
                                 iscov
                                     eryandsumm
                                              aryjudgm
                                                     ent
                                                       .

          Inadd
              it
               ion
                 ,pl
                   ain
                     ti
                      ff
                       ’sp
                         ropo
                            seda
                               mendm
                                   entcom
                                        ple
                                          telyr
                                              ede
                                                fin
                                                  esh
                                                    isa
                                                      lleg
                                                         ed

a
sso
  cia
    te“
      com
        par
          ato
            rs
             ,”no
                ton
                  lybyd
                      ele
                        tingandr
                               epl
                                 acing who
                                         les
                                           alet
                                              hed
                                                efin
                                                   it
                                                    ionp
                                                       rev
                                                         iou
                                                           sly

en
 shr
   ined w
        ith
          inth
             ecomp
                 lain
                    t,s
                      eePTAC¶
                            ¶644–45
                                  ,bu
                                    tal
                                      sobyab
                                           andon
                                               ingth
                                                   ede
                                                     fin
                                                       it
                                                        ion




                                    5
    Case 1:19-cv-10256-GHW Document 171 Filed 03/24/21 Page 10 of 21




a
dop
  tedi
     npl
       ain
         ti
          ff
           ’sw
             ri
              ttend
                  iscov
                      ery—d
                          efi
                            nit
                              ion
                                sth
                                  ath
                                    avef
                                       orm
                                         edt
                                           heb
                                             ack
                                               dro
                                                 pfo
                                                   rmo
                                                     nth
                                                       sof

wo
 rk(m
    eet
      ingandcon
              fer
                ring
                   ,co
                     lle
                       ction
                           ,rev
                              iewandp
                                    rodu
                                       ction o
                                             fdo
                                               cum
                                                 ent
                                                   s,p
                                                     rep
                                                       ara
                                                         tion
                                                            sfo
                                                              r

exp
  ertw
     ork
       )inth
           ism
             at
              ter
                .Lik
                   ewi
                     se,no
                         twi
                           ths
                             tand
                                ingp
                                   lain
                                      ti
                                       ff’
                                         sprom
                                             iseth
                                                 ath
                                                   e wou
                                                       ldno
                                                          tbe

add
  ingn
     ewc
       laim
          s,ECF152a
                  t1n
                    .1,p
                       la
                        int
                          if
                           fnowc
                               onc
                                 ede
                                   sth
                                     ath
                                       eha
                                         sad
                                           ded“n
                                               ewa
                                                 ll
                                                  ega
                                                    tion
                                                       s,”

ECF166a
      t7,in
          clud
             ing—
                forth
                    efi
                      rstt
                         ime—
                            anapp
                                aren
                                   tcl
                                     aimtha
                                          thew
                                             ast
                                               rea
                                                 tedl
                                                    essw
                                                       ellth
                                                           an

c
ert
  ainB
     lacka
         sso
           cia
             tes
               ,PTAC¶292(
                        all
                          egingth
                                atcom
                                    par
                                      ato
                                        rsin
                                           clud
                                              eda
                                                lla
                                                  sso
                                                    ci
                                                     ate
                                                       swho“d
                                                            id

no
 tmak
    e”com
        pla
          int
            s,i
              rre
                spe
                  ctiv
                     eofr
                        ace
                          ),ana
                              lleg
                                 at
                                  ionth
                                      atd
                                        efend
                                            ant
                                              s’p
                                                erfo
                                                   rman
                                                      cer
                                                        evi
                                                          ew

p
roc
  ess w
      as “d
          isp
            ara
              tely app
                     lied
                        ,” PTAC¶189
                                  , and (p
                                         erh
                                           aps
                                             )all
                                                ega
                                                  tion
                                                     s—e
                                                       ffe
                                                         ctiv
                                                            ely

un
 add
   res
     sedinp
          lain
             ti
              ff
               ’sb
                 rie
                   fing—
                       tha
                         t“D
                           efend
                               ant
                                 s’ NYSDHRB
                                          rie
                                            f”and M
                                                  s.H
                                                    udson
                                                        ’sJun
                                                            e

2016r
    evi
      ewssom
           ehowcon
                 st
                  itu
                    te“
                      adv
                        ers
                          eemp
                             loym
                                enta
                                   ction
                                       s.” ECF166a
                                                 t6–7
                                                    . T
                                                      hes
                                                        e

p
ropo
   sedch
       ang
         escom
             efa
               rtool
                   ate
                     ,giv
                        enth
                           erap
                              idlyapp
                                    roa
                                      chi
                                        ngcom
                                            ple
                                              tiono
                                                  ffa
                                                    ctd
                                                      iscov
                                                          ery

andth
    eongo
        ingd
           epo
             si
              tion
                 s.

          Th
           eFed
              era
                l Ru
                   lesem
                       pha
                         siz
                           eth
                             ene
                               edf
                                 orth
                                    e“ju
                                       st
                                        ,sp
                                          eed
                                            y,and in
                                                   exp
                                                     ens
                                                       ive
                                                         ”

r
eso
  lut
    iono
       fcl
         aim
           s.E
             .g.,F
                 ed.R
                    .Civ
                       .P.1
                          .De
                            fend
                               ant
                                 shav
                                    ecogn
                                        izab
                                           lein
                                              ter
                                                est
                                                  sin“
                                                     fin
                                                       ali
                                                         tyand

r
epo
  se”
    ;req
       ues
         tsto“
             ext
               end
                 []th
                    epl
                      ead
                        ings
                           tag
                             e”“
                               cau
                                 seD
                                   efen
                                      dan
                                        tsundu
                                             epr
                                               ejud
                                                  iceg
                                                     iven
                                                        the
                                                          [se
                                                            ]

in
 ter
   est
     [s]
       ,”and m
             eri
               tden
                  ialo
                     fle
                       avetoam
                             end
                               .On
                                 g,294F
                                      .Supp
                                          .3da
                                             t240
                                                . U
                                                  ntim
                                                     ely

am
 endm
    ent
      s—p
        art
          icu
            lar
              lytho
                  seth
                     atw
                       ouldsub
                             stan
                                tia
                                  llyr
                                     evi
                                       seap
                                          la
                                           int
                                             if
                                              f’s
                                                theo
                                                   rie
                                                     s,a
                                                       spl
                                                         ain
                                                           ti
                                                            ff
                                                             ’s

am
 endm
    ent
      sdoh
         ere—
            arep
               rejud
                   ici
                     altoth
                          eoth
                             erp
                               arty
                                  ,andcou
                                        rtsr
                                           egu
                                             lar
                                               lyd
                                                 enyl
                                                    eav
                                                      etoam
                                                          end

onth
   isb
     asi
       s.S
         ee And
              ersonv
                   .Gr
                     een
                       e,2017 WL3503686
                                      ,at*13–14(S
                                                .D.N
                                                   .Y. Aug
                                                         .16
                                                           ,

2017
   ),a
     ff
      ’d,774F
            .App
               ’x694(2d C
                        ir
                         .2019
                             )(d
                               eny
                                 ingl
                                    eav
                                      etoam
                                          endund
                                               erR
                                                 ule1
                                                    5wh
                                                      ere

p
lain
   ti
    ffh
      adadop
           teda“mov
                  ingt
                     arg
                       etapp
                           roa
                             ch”top
                                  lead
                                     ing
                                       s,p
                                         rejud
                                             icingd
                                                  efend
                                                      ant
                                                        s)
                                                         .Cou
                                                            rts

a
rep
  art
    icu
      lar
        lylo
           athtop
                erm
                  itm
                    ate
                      ria
                        lam
                          endm
                             ent
                               swh
                                 ereth
                                     ecl
                                       oseo
                                          fdi
                                            sco
                                              ver
                                                yisa
                                                   ppr
                                                     oac
                                                       hin
                                                         g.

S
eeInr
    eEl
      ysium H
            eal
              th-Ch
                  romaD
                      exL
                        it
                         ig.,2021 WL194994
                                         ,at*5(S
                                               .D.N
                                                  .Y.J
                                                     an.19
                                                         ,2021
                                                             )




                                   6
       Case 1:19-cv-10256-GHW Document 171 Filed 03/24/21 Page 11 of 21




(d
 eny
   ingl
      eav
        etoam
            endund
                 er Ru
                     le15
                        ,inp
                           artb
                              ecau
                                 se“
                                   theendo
                                         fdi
                                           scov
                                              ery[w
                                                  as]r
                                                     apid
                                                        ly

app
  roa
    ching
        ”);Young
               ersv
                  .Vi
                    rtu
                      sIn
                        v.Pa
                           rtn
                             ersIn
                                 c.,2017 WL5991800
                                                 ,at*7–8(S
                                                         .D.N
                                                            .Y.D
                                                               ec.

4
,2017
    )(d
      eny
        ingl
           eav
             etoam
                 endund
                      erRu
                         le15
                            ,no
                              twi
                                ths
                                  tand
                                     ingaf
                                         ind
                                           ingo
                                              fgoodc
                                                   aus
                                                     eund
                                                        er

Ru
 le16
    ,ong
       roundo
            fpr
              ejud
                 icew
                    her
                      eam
                        endm
                           ent
                             swou
                                ldr
                                  equ
                                    irer
                                       e-op
                                          eningf
                                               actandexp
                                                       ert

d
iscov
    ery
      ).

              P
              lain
                 ti
                  ffcon
                      tend
                         sth
                           atth
                              ere
                                sul
                                  the
                                    reshou
                                         ldb
                                           edi
                                             ffe
                                               ren
                                                 tbe
                                                   cau
                                                     seh
                                                       ewa
                                                         sal
                                                           leg
                                                             edly

un
 awa
   reo
     fev
       iden
          ceth
             at
              ,inh
                 ist
                   ell
                     ing
                       , wou
                           ld m
                              aketh
                                  edi
                                    ffe
                                      ren
                                        ceind
                                            ete
                                              rmin
                                                 ing w
                                                     heth
                                                        erh
                                                          is
                                                     1
c
laim
   ssu
     rviv
        ea m
           otiontod
                  ism
                    iss
                      .Pl
                        ain
                          ti
                           ffi
                             swrongonbo
                                      thth
                                         efa
                                           ctsandth
                                                  elaw
                                                     .

              A
              stoth
                  elaw
                     ,non
                        eofp
                           lain
                              tif
                                f’sc
                                   ase
                                     sst
                                       and
                                         sfo
                                           ranypo
                                                si
                                                 tio
                                                   ncon
                                                      tra
                                                        ryt
                                                          oth
                                                            ats
                                                              et

fo
 rthabov
       e. InAm
             .Me
               d.A
                 ss’
                   nv. Un
                        ited H
                             eal
                               thca
                                  re Co
                                      rp.
                                        , wh
                                           ichp
                                              lain
                                                 ti
                                                  ffc
                                                    ite
                                                      sfo
                                                        rth
                                                          e

p
ropo
   si
    tionth
         ath
           isp
             ropo
                sedam
                    endm
                       ent
                         sshou
                             ld b
                                eal
                                  low
                                    ed b
                                       ecau
                                          sen
                                            ewev
                                               iden
                                                  cew
                                                    as

un
 cov
   eredind
         iscov
             ery
               ,th
                 ecou
                    rta
                      llow
                         edapo
                             rt
                              iono
                                 fth
                                   enewc
                                       laim
                                          sbe
                                            cau
                                              sed
                                                isco
                                                   veryw
                                                       asin

“
thee
   arlys
       tag
         es”andh
               adb
                 eens
                    tay
                      ed,andb
                            ecau
                               seth
                                  ede
                                    adl
                                      inef
                                         orf
                                           il
                                            ingm
                                               otion
                                                   stoam
                                                       endh
                                                          ad

no
 texp
    ired
       . 2006 WL3833440a
                       t*4(S
                           .D.N
                              .Y.D
                                 ec.29
                                     ,2006
                                         ). Th
                                             eoppo
                                                 si
                                                  tei
                                                    stru
                                                       ehe
                                                         re.

P
lain
   ti
    ff
     ’sc
       ita
         tiontoS
               .E.C
                  .v. DC
                       ITe
                         lecommun
                                ica
                                  tion
                                     s,In
                                        c.i
                                          slik
                                             ewi
                                               sein
                                                  appo
                                                     si
                                                      te;i
                                                         nth
                                                           atc
                                                             ase
                                                               ,

th
 ecou
    rtfoundnop
             rejud
                 iceund
                      erRu
                         le15wh
                              eni
                                tgr
                                  ant
                                    edl
                                      eav
                                        etoam
                                            endb
                                               ecau
                                                  se,und
                                                       ers
                                                         tand
                                                            ing

th
 atth
    epa
      rt
       iesag
           reedth
                atth
                   epl
                     ain
                       ti
                        ffcou
                            ldf
                              ileanen
                                    ti
                                     rel
                                       ynewa
                                           ctionb
                                                asedonth
                                                       enewc
                                                           laim
                                                              s,

th
 e cou
     rtb
       eli
         eved comm
                 enc
                   ing as
                        econdind
                               epend
                                   enta
                                      ction wou
                                              ld b
                                                 emo
                                                   re co
                                                       st
                                                        ly an
                                                            d

in
 conv
    eni
      entth
          anp
            erm
              it
               tingam
                    endm
                       ent
                         . 207F
                              .R.D
                                 .32
                                   ,35(S
                                       .D.N
                                          .Y.2002
                                                ).T
                                                  her
                                                    eis
                                                      ,ag
                                                        ain
                                                          ,

nos
  imi
    lars
       eto
         fequ
            it
             iesto w
                   eighh
                       ere
                         .Pl
                           ain
                             ti
                              ff
                               ’sc
                                 ita
                                   tiontoSo
                                          roo
                                            fTrad
                                                ing D
                                                    ev.Co
                                                        .v. GE




1
     Noristhe
            rean ymeri
                     ttopla
                          int
                            if
                             f’ssugges
                                     tionth
                                          atthet
                                               imel
                                                  ineofdiscove
                                                             ryinthisac
                                                                      tio
                                                                        nw asatt
                                                                               ribu
                                                                                  tablet
                                                                                       o
    def
      e ndan
           tsorthatsuppo
                       seddel
                            aysont hepar
                                       tofthedefe
                                                ndantsal
                                                       tertheca
                                                              lcul
                                                                 u sher
                                                                      e.Pla
                                                                          int
                                                                            iffenti
                                                                                  rel
                                                                                    y
    mi
     sc h
        arac
           ter
             izesthehis
                      toryo
                          fd is
                              coveryinthismat
                                            ter
                                              ;assetfor
                                                      tha tExh
                                                             ibi
                                                               t1,d ef
                                                                     endan
                                                                         ts’product
                                                                                  ionof
    docum en
           tsw a
               sd i
                  lige
                     nt,mor
                          ethoroughthanrequ
                                          ired
                                             ,andcon d
                                                     uctedw i
                                                            thou
                                                               te venbas
                                                                       icengageme n
                                                                                  tby
    pl
     aint
        iffunt
             iltheelev
                     enthhou
                           r.S eeBirenbo
                                       imD  e
                                            cl
                                             .Ex.1(F eb
                                                      .1,2021L e
                                                               ttertoD.Jef
                                                                         fr
                                                                          ies)
                                                                             .


                                            7
    Case 1:19-cv-10256-GHW Document 171 Filed 03/24/21 Page 12 of 21




M
icrog
    en,In
        c.i
          slik
             ewi
               ser
                 ead
                   ilyd
                      is
                       tingu
                           ish
                             abl
                               e;inth
                                    atc
                                      ase
                                        ,un
                                          lik
                                            ehe
                                              re,th
                                                  epl
                                                    ain
                                                      ti
                                                       ffa
                                                         sse
                                                           rted

anex
   is
    tingc
        laimaga
              ins
                tan
                  ewd
                    efendan
                          twi
                            thf
                              act
                                s“m
                                  orev
                                     ari
                                       edand mo
                                              red
                                                eta
                                                  iledth
                                                       antho
                                                           se

a
sse
  rtedinth
         eor
           igin
              alc
                omp
                  lain
                     t.
                      ”283F
                          .R.D
                             .142
                                ,149(S
                                     .D.N
                                        .Y.2012
                                              ).

            3
            .   P
                lain
                   ti
                    ff’
                      s Mot
                          ionShou
                                ldBeD
                                    eni
                                      edUnd
                                          erRu
                                             le15
                a
                sP r
                   ejud
                      ici
                        alandFut
                               ile

            Pu
             tt
              inga
                 sid
                   epl
                     ain
                       ti
                        ff
                         ’sf
                           ailur
                               etod
                                  emo
                                    nst
                                      rat
                                        ego
                                          odc
                                            aus
                                              e,w
                                                hichi
                                                    sfa
                                                      talinth
                                                            e

S
econd C
      ircu
         it
          ,Ru
            le15p
                rov
                  ide
                    sanind
                         epend
                             entb
                                asi
                                  stod
                                     enypl
                                         ain
                                           ti
                                            ff
                                             ’sm
                                               otion
                                                   . R
                                                     ule15

p
roh
  ibi
    tsam
       endm
          ent
            sin
              ins
                tan
                  ceso
                     f“f
                       uti
                         li
                          ty.
                            ”Ban
                               coSa
                                  fraS
                                     .A.,2021 WL825743
                                                     ,at*4(no
                                                            ting

th
 atth
    eRu
      lea
        lsob
           arsam
               endm
                  ent
                    swi
                      th“d
                         ila
                           tory m
                                otiv
                                   e,”o
                                      rinc
                                         ase
                                           sof“undu
                                                  epr
                                                    ejud
                                                       ice
                                                         ”or

“
rep
  eat
    edf
      ailu
         retocu
              red
                efi
                  cien
                     cie
                       sbyam
                           endm
                              ent
                                spr
                                  eviou
                                      slya
                                         llow
                                            ed”
                                              );s
                                                ee,e
                                                   .g.
                                                     ,JCo
                                                        rpsIn
                                                            t’
                                                             l,

In
 c.v
   . Cha
       rle
         s&L
           ynnS
              chu
                ste
                  rmanFam
                        .Found
                             .
                             ,828F
                                 .App
                                    ’x740
                                        ,746(
                                            2dC
                                              ir
                                               .2020
                                                   )(d
                                                     eny
                                                       ing

l
eav
  etoam
      end wh
           eream
               endm
                  ent
                    swe
                      re“
                        con
                          clu
                            sory
                               ”and“
                                   insu
                                      ff
                                       ic
                                        ien
                                          t”tocu
                                               red
                                                 efi
                                                   cien
                                                      cie
                                                        sin

o
rig
  ina
    lcomp
        lain
           t)
            ;Sp
              ragu
                 ev.Sa
                     li
                      sbu
                        ry Ban
                             k &T
                                r. Co
                                    .,969F
                                         .3d95
                                             ,101(2d C
                                                     ir
                                                      .2020
                                                          )

(d
 eny
   ingl
      eav
        etoam
            endwh
                ereapp
                     ell
                       ant
                         s“p
                           res
                             ent
                               ednob
                                   asi
                                     sfo
                                       rth
                                         edi
                                           str
                                             ic
                                              tcou
                                                 rttob
                                                     eli
                                                       eveth
                                                           ey

cou
  lda
    lleg
       efa
         ctsw
            ith
              stand
                  inga12
                       (b)
                         (6)m
                            otion
                                ”);Lu
                                    cen
                                      tev
                                        .In
                                          t’
                                           lBu
                                             s. Ma
                                                 chs
                                                   .Co
                                                     rp.
                                                       ,310F
                                                           .3d

243
  ,258(2d C
          ir
           .2002
               )(d
                 eny
                   ingl
                      eav
                        etoam
                            endund
                                 er Ru
                                     le15 w
                                          her
                                            eitw
                                               as“un
                                                   lik
                                                     elytob
                                                          e

p
rodu
   ctiv
      e”)
        .

            Non
              eofth
                  ein
                    fer
                      enc
                        esp
                          la
                           int
                             if
                              fcl
                                aim
                                  swe
                                    rer
                                      eve
                                        aledind
                                              isc
                                                ove
                                                  ryr
                                                    equ
                                                      ire
                                                        sorev
                                                            en

ju
 st
  if
   iesam
       endm
          enth
             ere
               ,andnon
                     ewou
                        ldsu
                           ff
                            icetor
                                 esto
                                    reanyc
                                         laimonth
                                                ecu
                                                  spo
                                                    fdi
                                                      smi
                                                        ssa
                                                          l.

            A
            sap
              rel
                imin
                   ary m
                       at
                        ter
                          ,pl
                            ain
                              ti
                               ffigno
                                    redth
                                        eCou
                                           rt
                                            ’sexp
                                                res
                                                  s adm
                                                      oni
                                                        tionth
                                                             ati
                                                               t

“
exp
  ect
    [ed
      ]tos
         ee...a
              rgum
                 ent
                   sinth
                       epend
                           ing mo
                                tion
                                   ”“r
                                     ega
                                       rdingth
                                             eim
                                               pac
                                                 tofth
                                                     epropo
                                                          sed

am
 end
   edcomp
        lain
           tonth
               ecu
                 rren
                    tlyp
                       end
                         ing mo
                              tiontod
                                    ism
                                      iss
                                        .” M
                                           arch9
                                               ,2021T
                                                    r.a
                                                      t9–10
                                                          .

P
lain
   ti
    ffp
      rov
        ided(
            i)a m
                erecon
                     clu
                       soryp
                           arag
                              rapha
                                  sse
                                    rt
                                     ingth
                                         atc
                                           ert
                                             ain“
                                                exc
                                                  erp
                                                    tsf
                                                      rom
                                                        ”th
                                                          e

Cou
  rt
   ’so
     rde
       rond
          efend
              ant
                s’p
                  art
                    ialm
                       otion
                           tod
                             ism
                               isswou
                                    ldb
                                      e“cu
                                         red
                                           through
                                                 theP
                                                    ropo
                                                       sedT
                                                          hird



                                   8
    Case 1:19-cv-10256-GHW Document 171 Filed 03/24/21 Page 13 of 21




Am
 end
   edCom
       pla
         int
           ,”ECF166a
                   t16
                     ,and(
                         ii
                          )ach
                             artth
                                 atou
                                    tl
                                     inedth
                                          e“ex
                                             cerp
                                                ts”o
                                                   fth
                                                     eCou
                                                        rt
                                                         ’s

o
rde
  rth
    atp
      lain
         ti
          ffs
            eek
              stoadd
                   res
                     s. ECF167–3(P
                                 lain
                                    ti
                                     ff
                                      ’s“Exh
                                           ibi
                                             tC”
                                               ).B
                                                 utp
                                                   lain
                                                      ti
                                                       ffo
                                                         ffe
                                                           red

no
 tas
   ing
     lec
       ita
         tion
            ,inth
                atch
                   arto
                      rel
                        sewh
                           ere
                             ,toanysp
                                    eci
                                      fi
                                       cam
                                         endm
                                            ent
                                              sth
                                                atwou
                                                    ld“
                                                      cur
                                                        e”th
                                                           e

“
exc
  erp
    ts
     .”(P
        lain
           ti
            ff
             ’sb
               rie
                 fprom
                     ise
                       stod
                          iscu
                             ss“
                               fac
                                 ts
                                  ,”EC
                                     F16
                                       6at1
                                          3,b
                                            utth
                                               enf
                                                 ai
                                                  lst
                                                    odos
                                                       o.)

L
ikew
   ise
     ,pl
       ain
         ti
          ff“
            ci
             tesn
                obind
                    ingau
                        tho
                          ri
                           tyinsuppo
                                   rto
                                     fth
                                       eleg
                                          alv
                                            iab
                                              il
                                               ity
                                                 ”ofh
                                                    isp
                                                      rom
                                                        iseth
                                                            at

anyp
   ropo
      sedam
          endm
             ent
               s wou
                   lds
                     avec
                        laim
                           ssub
                              jec
                                ttot
                                   hep
                                     end
                                       ing mo
                                            tiontod
                                                  ism
                                                    iss
                                                      . Am
                                                         .

T
issu
   e,In
      c.,
        233F
           .R.D
              .at329–30
                      .Pl
                        ain
                          ti
                           ff
                            ’sb
                              rie
                                fine
                                   ssen
                                      cea
                                        sksd
                                           efendan
                                                 ts
                                                  ,orth
                                                      eCou
                                                         rt
                                                          ,todo

fo
 rhimth
      ewo
        rko
          ffind
              ing
                ,am
                  ids
                    t153n
                        ewp
                          ropo
                             sedp
                                arag
                                   raph
                                      s,th
                                         ede
                                           ta
                                            il
                                             sth
                                               atm
                                                 igh
                                                   tsav
                                                      ehi
                                                        s

c
laim
   s,andth
         eno
           fargu
               ingag
                   ain
                     stth
                        em. Th
                             isi
                               sim
                                 prop
                                    erbu
                                       rden
                                          -sh
                                            if
                                             ting
                                                .

          Inanyev
                ent
                  ,non
                     eofth
                         ede
                           tai
                             lord
                                is
                                 tra
                                   ctionp
                                        lain
                                           ti
                                            ffp
                                              ropo
                                                 sestoaddwou
                                                           lds
                                                             ave

anyc
   laimth
        ati
          sth
            eob
              jec
                tofth
                    epend
                        ing mo
                             tionf
                                 romd
                                    ism
                                      iss
                                        al
                                         . C
                                           our
                                             tsrou
                                                 tin
                                                   elyf
                                                      indth
                                                          at

am
 endm
    ent
      sth
        atwou
            ldno
               tsu
                 rviv
                    eam
                      otiontod
                             ism
                               issa
                                  refu
                                     ti
                                      leandd
                                           enyl
                                              eav
                                                etoam
                                                    endonth
                                                          is

b
asi
  s. D
     efend
         ant
           spro
              ceedinth
                     eord
                        ere
                          stab
                             li
                              sheda
                                  tpl
                                    ain
                                      ti
                                       ff’
                                         s Exh
                                             ibi
                                               t C(ECF 167–3
                                                           ),

num
  ber
    inge
       achrowo
             fhi
               sch
                 artf
                    rom1to12
                           .

          D
          isc
            rim
              ina
                tion C
                     laim
                        s. F
                           irs
                             t(row1
                                  ),p
                                    lain
                                       ti
                                        ffapp
                                            ear
                                              stocon
                                                   tendth
                                                        ath
                                                          is

am
 endm
    ent
      senh
         anc
           edi
             scr
               imin
                  ationc
                       laim
                          sag
                            ain
                              st“D
                                 avi
                                   s Po
                                      lk.
                                        ” E
                                          x.C
                                            ,row 1
                                                 . T
                                                   hes
                                                     e

am
 endm
    ent
      sar
        eir
          rel
            evan
               tandfu
                    ti
                     le;d
                        efend
                            ant
                              shav
                                 eno
                                   tmov
                                      edtod
                                          ism
                                            issc
                                               laim
                                                  sag
                                                    ain
                                                      stth
                                                         e

F
irm
  .John
      son&John
             son
               ,2010 WL571814
                            ,at*
                               10–11(d
                                     eny
                                       ingl
                                          eav
                                            etoam
                                                endandf
                                                      ind
                                                        ingth
                                                            at

n
ewd
  eta
    ilabou
         tcl
           aimno
               tsub
                  jectto m
                         otiontod
                                ism
                                  issw
                                     as“un
                                         nec
                                           ess
                                             ary
                                               ”).

          S
          econd(
               row
                 s2,3
                    ),p
                      lain
                         ti
                          ffa
                            ttem
                               pts
                                 tos
                                   alv
                                     age
                                       thec
                                          laim
                                             ,pr
                                               eviou
                                                   slyd
                                                      ism
                                                        iss
                                                          edby

th
 eCou
    rt
     ,th
       atM
         r.B
           ras
             sac
               tedw
                  ithd
                     isc
                       rim
                         ina
                           toryin
                                ten
                                  tina
                                     ll
                                      eged
                                         lyr
                                           epl
                                             acing M
                                                   r.C
                                                     ardw
                                                        ellon

ad
 eal
   . ECF78a
          t41–42
               ;Ex
                 .C,row2
                       .Th
                         isam
                            endm
                               enti
                                  sfu
                                    ti
                                     lef
                                       ortwor
                                            eason
                                                s.F
                                                  oron
                                                     e,

p
lain
   ti
    ff’
      sownam
           endm
              ent
                sde
                  scr
                    ibeM
                       r.B
                         ras
                           s’sm
                              otiv
                                 atio
                                    nsa
                                      sra
                                        ce-n
                                           eut
                                             ral
                                               :“M
                                                 r.B
                                                   ras
                                                     swa
                                                       s




                                   9
    Case 1:19-cv-10256-GHW Document 171 Filed 03/24/21 Page 14 of 21




hop
  ingtowo
        rkw
          itha
             nya
               sso
                 cia
                   tesolonga
                           sth
                             ata
                               sso
                                 cia
                                   tew
                                     asno
                                        tMr
                                          .Ca
                                            rdw
                                              ell
                                                .” PTA
                                                     C¶229
                                                         .

M
r.C
  ardw
     ellw
        asn
          eith
             erth
                eon
                  lyB
                    lacka
                        sso
                          cia
                            teinh
                                isc
                                  las
                                    s no
                                       rinth
                                           e M&Ag
                                                roup
                                                   ,anddo
                                                        es

no
 tal
   leg
     eoth
        erw
          ise
            .Fo
              rano
                 the
                   r,p
                     lain
                        ti
                         ffa
                           ttemp
                               tstosugg
                                      estth
                                          atM
                                            r.B
                                              ras
                                                s“s
                                                  topp
                                                     edlook
                                                          ing

fo
 rana
    sso
      cia
        tew
          ithap
              art
                icu
                  lartyp
                       eofdo
                           cum
                             ent
                               edp
                                 erfo
                                    rman
                                       ceo
                                         rab
                                           il
                                            ity
                                              .” PTAC¶231
                                                        .Bu
                                                          t

th
 eem
   ai
    lfrom w
          hichp
              lain
                 ti
                  ffs
                    ele
                      ct
                       ive
                         lyex
                            cerp
                               ts
                                , wh
                                   ichi
                                      sin
                                        corpo
                                            rat
                                              edbyr
                                                  efe
                                                    ren
                                                      ceinth
                                                           e

com
  pla
    intandcou
            ldb
              econ
                 sid
                   eredinconn
                            ect
                              ion w
                                  ithany m
                                         otiontod
                                                ism
                                                  iss
                                                    ,fl
                                                      atlyr
                                                          efu
                                                            tes

p
lain
   ti
    ff’
      scl
        aim
          s. Chamb
                 ersv
                    .Tim
                       e Wa
                          rne
                            r,In
                               c.
                                ,282F
                                    .3d147
                                         ,152–53(2dC
                                                   ir
                                                    .2002
                                                        ).Inth
                                                             e

em
 ai
  l,M
    r.B
      ras
        sin
          it
           ial
             lyl
               imi
                 tedh
                    isr
                      equ
                        estf
                           orh
                             elptoa“g
                                    oods
                                       econdy
                                            earo
                                               rgr
                                                 eatf
                                                    irs
                                                      tye
                                                        ar,
                                                          ”
                   st                        nd
bu
 ton
   ceto
      ldth
         atno“
             strong1  y
                      ear
                        ”wa
                          s“av
                             ail
                               abl
                                 e,”andth
                                        e“on
                                           ly2  y
                                                ear
                                                  ”av
                                                    ai
                                                     lab
                                                       lew
                                                         asM
                                                           r.

C
ardw
   ell
     ,exp
        and
          edh
            isr
              equ
                estf
                   romo
                      nly“
                         gre
                           at”f
                              ir
                               sty
                                 ear
                                   stoa
                                      ll“o
                                         the
                                           rfi
                                             rsty
                                                ear
                                                  s(r
                                                    ega
                                                      rdl
                                                        esso
                                                           f

ab
 il
  ity
    ),”ex
        pla
          iningth
                at“
                  las
                    ttim
                       eIu
                         sed[C
                             ardw
                                ell
                                  ]itr
                                     eal
                                       lyw
                                         asn
                                           ’tg
                                             rea
                                               t.
                                                ”Bi
                                                  renbo
                                                      imD
                                                        ecl
                                                          .Ex
                                                            .

2
.Th
  eem
    ai
     lsupp
         lie
           snop
              lau
                sib
                  leb
                    asi
                      stop
                         resum
                             edi
                               scr
                                 imin
                                    ato
                                      ryin
                                         ten
                                           t,andnon
                                                  eofth
                                                      efa
                                                        cts

p
lain
   ti
    ffp
      ropo
         sestoaddabou
                    tth
                      iso
                        ranyo
                            the
                              rep
                                isod
                                   edo
                                     esany
                                         thingtor
                                                esto
                                                   rec
                                                     laim
                                                        sag
                                                          ain
                                                            st

B
ras
  s.Ind
      eed
        ,Mr
          .Ca
            rdw
              ell
                ’sowncom
                       pla
                         intcon
                              ced
                                esth
                                   atM
                                     r.B
                                       ras
                                         sin
                                           it
                                            ial
                                              lyd
                                                idch
                                                   oos
                                                     etos
                                                        taf
                                                          f

M
r.C
  ardw
     el
      lont
         heJ
           uly2
              2,2
                016d
                   eal(
                      seePTAC¶216
                                )—andth
                                      atM
                                        r.B
                                          ras
                                            s,w
                                              hol
                                                ate
                                                  rbe
                                                    cam
                                                      e

as
 taf
   fingp
       artn
          er,“
             att
               emp
                 tedtointh
                         esumm
                             ero
                               f2017to[
                                      sic
                                        ]st
                                          affM
                                             r.C
                                               ardw
                                                  ellon m
                                                        ult
                                                          ipl
                                                            e

pub
  liccom
       pan
         iesd
            eal
              s”(s
                 eePTAC¶610
                          ).S
                            eeP
                              I,In
                                 c.v
                                   .Qua
                                      li
                                       tyP
                                         rod
                                           .,In
                                              c.,907F
                                                    .Supp
                                                        .752
                                                           ,

764–65(S
       .D.N
          .Y.1995
                )(d
                  eny
                    ingl
                       eav
                         etoam
                             endwh
                                 ere“
                                    tim
                                      ingd
                                         emon
                                            str
                                              ate
                                                sth
                                                  ati
                                                    tisc
                                                       lea
                                                         rlya

d
ila
  toryt
      act
        ictoavo
              idd
                ism
                  iss
                    alo
                      fth
                        isa
                          ction
                              ”).

          Th
           ird(
              row
                s4,5
                   ),p
                     lain
                        ti
                         ffapp
                             ear
                               stocon
                                    tendth
                                         ath
                                           isam
                                              endm
                                                 ent
                                                   swo
                                                     ulds
                                                        alv
                                                          age

c
laim
   sth
     atM
       ess
         rs
          .Bi
            rnb
              aumand Wo
                      lfe
                        ,andl
                            ate
                              rMr
                                .Br
                                  ass
                                    ,te
                                      rmin
                                         atedo
                                             rfa
                                               iledtos
                                                     taf
                                                       fMr
                                                         .

C
ardw
   ellb
      ecau
         seo
           fhi
             sra
               ce. Ex
                    .C,row
                         s4–5
                            . Th
                               eseam
                                   endm
                                      ent
                                        sar
                                          elik
                                             ewi
                                               sef
                                                 uti
                                                   le
                                                    .

          P
          lain
             ti
              ffd
                evo
                  tesdo
                      zen
                        sofp
                           arag
                              raph
                                 stosupp
                                       lyingd
                                            eta
                                              ilw
                                                ithr
                                                   esp
                                                     ecttop
                                                          urp
                                                            ort
                                                              ed




                                   10
       Case 1:19-cv-10256-GHW Document 171 Filed 03/24/21 Page 15 of 21




com
  par
    ato
      rs
       .Bu
         tth
           ede
             tai
               ldo
                 esno
                    thingtos
                           avec
                              laim
                                 sag
                                   ain
                                     stth
                                        eAdd
                                           it
                                            ion
                                              alD
                                                efend
                                                    ant
                                                      she
                                                        re.

Top
  lau
    sib
      lya
        lleg
           edi
             scr
               imin
                  ation
                      ,acom
                          pla
                            int mu
                                 st
                                  ,asp
                                     lain
                                        tif
                                          fisaw
                                              are
                                                ,“a
                                                  lleg
                                                     esp
                                                       eci
                                                         ficf
                                                            act
                                                              s

suppo
    rt
     ingb
        othth
            eex
              is
               ten
                 ceo
                   fth
                     era
                       cia
                         lan
                           imu
                             sandth
                                  ein
                                    fer
                                      enc
                                        eofal
                                            inkb
                                               etw
                                                 eent
                                                    hea
                                                      dve
                                                        rse

t
rea
  tmen
     tandr
         aci
           alan
              imu
                s.” ECF78a
                         t40(quo
                               tingKo
                                    rova M
                                         ilkBa
                                             rof Wh
                                                  iteP
                                                     lain
                                                        s,In
                                                           c.v
                                                             .

PREP
   rop
     s.
      ,LLC,2013 WL417406
                       ,at*9(S
                             .D.N
                                .Y.F
                                   eb.4
                                      ,2013
                                          ))(
                                            emph
                                               asi
                                                 sadd
                                                    ed)
                                                      ).P
                                                        lain
                                                           ti
                                                            ff

h
asno
   tpl
     aus
       iblya
           lleg
              edth
                 eex
                   ist
                     enc
                       eofs
                          imi
                            lar
                              ly-
                                si
                                 tua
                                   tedc
                                      omp
                                        ara
                                          tor
                                            str
                                              eat
                                                edl
                                                  essw
                                                     ellth
                                                         anh
                                                           e,

ev
 en w
    itht
       hep
         ropo
            sedam
                endm
                   ent
                     s;ab
                        sen
                          tth
                            is
                             ,heh
                                asno
                                   tpl
                                     aus
                                       iblya
                                           lleg
                                              edth
                                                 eex
                                                   is
                                                    ten
                                                      ceo
                                                        f
     2
an
 imu
   s.  B
       utev
          eni
            fheh
               ad,t
                  hep
                    rop
                      ose
                        dam
                          endm
                             ent
                               ssupp
                                   lynop
                                       lau
                                         sib
                                           le“
                                             inf
                                               eren
                                                  ceo
                                                    fal
                                                      ink
                                                        ”

b
etw
  eenanyadv
          ers
            etr
              eatm
                 entandr
                       aci
                         alan
                            imu
                              s,a
                                sal
                                  sow
                                    ast
                                      rueo
                                         fth
                                           epr
                                             iorcom
                                                  pla
                                                    int
                                                      .Se
                                                        eid
                                                          .;

ECF116(d
       efend
           ant
             s’m
               otiontod
                      ism
                        issSAC
                             )at16
                                 . P
                                   lain
                                      ti
                                       ff’
                                         spropo
                                              sedam
                                                  endm
                                                     ent
                                                       sar
                                                         e

th
 ere
   for
     efu
       ti
        le; ev
             en w
                ith p
                    lain
                       ti
                        ff
                         ’s am
                             endm
                                ent
                                  s,p
                                    lain
                                       ti
                                        ffh
                                          as no
                                              tpl
                                                aus
                                                  ibly a
                                                       lleg
                                                          ed

d
isc
  rim
    ina
      tion
         .

               S
               epa
                 rat
                   ely
                     ,pl
                       ain
                         ti
                          ff
                           ’sapp
                               aren
                                  tcon
                                     ces
                                       sion
                                          tha
                                            thi
                                              spu
                                                rpo
                                                  rtedcom
                                                        par
                                                          ato
                                                            rsa
                                                              reo
                                                                the
                                                                  r

a
sso
  cia
    tesr
       ated“b
            ehind
                ”—am
                   ark
                     edsh
                        if
                         t,r
                           ela
                             tiv
                               etoh
                                  ise
                                    arl
                                      ierc
                                         laim
                                            s—supp
                                                 lie
                                                   sanind
                                                        epend
                                                            ent

b
asi
  stod
     ism
       issh
          isc
            laim
               sofd
                  isc
                    rim
                      ina
                        tiona
                            sim
                              plau
                                 sib
                                   lyp
                                     lead
                                        ed,e
                                           ith
                                             erb
                                               ecau
                                                  se(
                                                    i)p
                                                      lain
                                                         ti
                                                          ff

c
anno
   tpl
     aus
       iblya
           lleg
              eth
                atth
                   ere
                     asonh
                         ewa
                           sdep
                              riv
                                edo
                                  fwo
                                    rk w
                                       ash
                                         isr
                                           ace
                                             ,asop
                                                 pos
                                                   edtoh
                                                       is

p
erfo
   rman
      ce,o
         r(i
           i)b
             ecau
                sep
                  lain
                     ti
                      ffc
                        anno
                           tmak
                              eou
                                ta“p
                                   rima
                                      fac
                                        iec
                                          aseo
                                             fdi
                                               scr
                                                 imin
                                                    ation
                                                        ,”ECF

78a
  t31
    .


2
    Forins
         tance
             ,p la
                 i n
                   tif
                     fd evotesdozenso fparagraphstos uppl
                                                        yi ngd e
                                                               tai
                                                                 la bou
                                                                      ttheallegedperform an ceof
    c
    erta
       inp u
           rpor
              t edc omparators
                             .E .g.,PTAC¶   ¶51 7–528
                                                    ;6 44 –665.B uthehassu pp
                                                                            liednop lausib
                                                                                         lea l
                                                                                             lega
                                                                                                tion
    th
     attheyw e
             reinf acttreatedl e
                               ssw ellthanh e
                                            ,a shem u s
                                                      ttop lausib
                                                                lya l
                                                                    legeanimusont hisb a
                                                                                       sis
                                                                                         .Ind eed
                                                                                                ,h e
    conced
         estha
             ts om ew erestaffed“juniortothei
                                            rcl as
                                                 sy ear”oro  nm ore“rou
                                                                      tine”ass
                                                                             i gnments
                                                                                     . PTAC¶51   7
                                                                                                 .
    L
    ikewise
          ,hes uppliesonlyo nefactins uppor
                                          to ftheclaimt hath ew asgivenlessbi
                                                                            lla b
                                                                                lew orkthant h
                                                                                             ey— tha
                                                                                                   t
    A
    ssocia
         te5bil
              l ed8 13ho u
                         r sfrom M ayt oO c
                                          tober20 16— butp la
                                                            i nti
                                                                ff’sbi
                                                                     llab
                                                                        leho u
                                                                             r sw e
                                                                                  reh ighe
                                                                                         ri nthesame
    p
    eriod(846
            .9)
              .C   om p
                      arePTAC¶3    01w ithPTAC¶30   5.H isp urportedcom p
                                                                        arato
                                                                            rsw  e
                                                                                 re,accordingtothe
    r
    eviewshecites,m anagedl a
                            r ge
                               lybyp  ar
                                       tnersotherthanth o
                                                        seh ec on
                                                                te nd
                                                                    sm anagedhim .A ndp la
                                                                                         intif
                                                                                             ffai
                                                                                                ls
    p
    lausib
         lytoal
              le gethathisa l
                            legedcom  pa
                                       ratorsoutla
                                                 stedhimbyas   igni
                                                                  fican
                                                                      tm argi
                                                                            n( theevidencew i
                                                                                            llshow
    t
    hatthe12ass oc
                 iatesplainti
                            ffidenti
                                   fiedtod e
                                           fe n
                                              d an
                                                 tso ut
                                                      las
                                                        t edhimbyana  verageofo nly3t o4 m onth
                                                                                              s,see
    B
    irenbo
         imD ecl.Ex .3).


                                                11
    Case 1:19-cv-10256-GHW Document 171 Filed 03/24/21 Page 16 of 21




          R
          eta
            lia
              tionC
                  laim
                     s.P
                       la
                        int
                          if
                           fal
                             soa
                               ppe
                                 arst
                                    oar
                                      guet
                                         hath
                                            isp
                                              rop
                                                osedam
                                                     endm
                                                        ent
                                                          s

wou
  lds
    alv
      ager
         eta
           lia
             tionc
                 laimsth
                       atm
                         igh
                           toth
                              erw
                                iseb
                                   edi
                                     smi
                                       ssed
                                          . Th
                                             eywou
                                                 ldno
                                                    t.

          F
          irs
            t(row6
                 ),toth
                      eex
                        ten
                          tpl
                            ain
                              ti
                               ffcon
                                   tend
                                      sth
                                        atc
                                          ert
                                            ainp
                                               ropo
                                                  sedam
                                                      endm
                                                         ent
                                                           s

r
ela
  teto“
      alld
         efend
             ant
               s,”Ex
                   .C,row6
                         ,th
                           eseam
                               endm
                                  ent
                                    sar
                                      eunn
                                         ece
                                           ssa
                                             ry;p
                                                la
                                                 int
                                                   if
                                                    fsh
                                                      aveno
                                                          t

mov
  edtod
      ism
        issc
           laim
              sag
                ain
                  stth
                     eFi
                       rmo
                         rMe
                           ssr
                             s.R
                               eido
                                  rBi
                                    ck.

          S
          econd(
               row6
                  ),p
                    lain
                       ti
                        ffapp
                            ear
                              stoc
                                 laim
                                    tha
                                      tth
                                        eSep
                                           tem
                                             ber2016ep
                                                     isod
                                                        einwh
                                                            ich

h
e“d
  ecl
    inedana
          ssignm
               entinth
                     ecr
                       edi
                         tgroup
                              ,”w
                                hicht
                                    his Cour
                                           the
                                             ld“do
                                                 esno
                                                    tqu
                                                      ali
                                                        fya
                                                          s

p
rot
  ect
    eda
      ctiv
         ity
           ,”shou
                ldb
                  econ
                     sid
                       ered“p
                            rot
                              ect
                                eda
                                  ct
                                   ivi
                                     ty.
                                       ” E
                                         x.C
                                           ,row6
                                               .Pl
                                                 ain
                                                   ti
                                                    ffh
                                                      adan

oppo
   rtun
      itytocu
            reth
               isd
                 efi
                   cien
                      cyi
                        nhi
                          sSe
                            cond Am
                                  end
                                    edCom
                                        pla
                                          int
                                            ,anda
                                                ttem
                                                   ptedtodoso

(ECF99a
      t¶¶189–202
               ,296(
                   all
                     egingth
                           atC
                             lau
                               sen“und
                                     ers
                                       toodt
                                           hath
                                              eju
                                                stm
                                                  adear
                                                      ace
                                                        -ba
                                                          sed

d
isc
  rim
    ina
      tioncom
            pla
              int
                ”))
                  ;se
                    eECF116a
                           t32
                             .Pl
                               ain
                                 tif
                                   fisno
                                       ten
                                         ti
                                          tledtoano
                                                  the
                                                    roppo
                                                        rtun
                                                           it
                                                            yto

a
ttem
   pttobo
        ls
         ter
           thi
             scl
               aim
                 ;th
                   efa
                     ctsn
                        ece
                          ssa
                            ryt
                              ohi
                                sre
                                  cou
                                    nt
                                     ingo
                                        fhi
                                          sconv
                                              ers
                                                ationw
                                                     ithC
                                                        lau
                                                          sen

ex
 is
  teden
      ti
       rely
          inh
            ism
              emo
                ryanda
                     reno
                        tba
                          sedonn
                               ewd
                                 iscov
                                     ery
                                       .Ru
                                         le15p
                                             roh
                                               ibi
                                                 tsam
                                                    endm
                                                       ent
                                                         s

wh
 ereap
     lain
        ti
         ffexh
             ibi
               ts“
                 rep
                   eat
                     edf
                       ai
                        lur
                          etocu
                              red
                                efi
                                  cien
                                     cie
                                       sbyam
                                           endm
                                              ent
                                                spr
                                                  eviou
                                                      sly

a
llow
   ed.
     ”Ban
        coSa
           fraS
              .A.,2021 WL825743
                              ,at*4
                                  ;Denn
                                      yv.
                                        Barb
                                           er,576F
                                                 .2d465
                                                      ,471(2dC
                                                             ir
                                                              .

1978
   )(d
     eny
       ingm
          otionfo
                rcon
                   sid
                     era
                       tiono
                           fse
                             condam
                                  end
                                    edcomp
                                         lain
                                            t,wh
                                               erep
                                                  lain
                                                     ti
                                                      ffw
                                                        asaw
                                                           are

o
fde
  fic
    ien
      cie
        saf
          tero
             rig
               ina
                 lcom
                    pla
                      intandf
                            ail
                              edtoco
                                   rre
                                     ctth
                                        eminth
                                             efi
                                               rstam
                                                   end
                                                     edcom
                                                         pla
                                                           int
                                                             );

Mo
 ren
   cyv
     . NYU H
           osp
             s.C
               tr.
                 ,728F
                     .App
                        ’x75
                           ,76–77(2dC
                                    ir
                                     .2018
                                         )(d
                                           eny
                                             ingl
                                                eav
                                                  etoam
                                                      end

und
  erRu
     le15wh
          eren
             ear
               lya
                 llo
                   fth
                     ere
                       lev
                         antf
                            act
                              sgiv
                                 ingr
                                    isetoth
                                          enewc
                                              laimw
                                                  ereo
                                                     rshou
                                                         ld

h
aveb
   eenw
      ith
        inp
          lain
             ti
              ff
               ’spo
                  sse
                    ssion
                        ).

          Th
           ird(
              row6
                 ),ev
                    en w
                       ereth
                           ecr
                             edi
                               tgroupep
                                      isod
                                         econ
                                            sid
                                              eredp
                                                  rot
                                                    ect
                                                      eda
                                                        ctiv
                                                           ity
                                                             ,

p
lain
   ti
    ff
     ’sn
       ewp
         ropo
            sedam
                endm
                   ent
                     sdono
                         tpl
                           aus
                             iblya
                                 lleg
                                    eth
                                      atanyAdd
                                             it
                                              ion
                                                alD
                                                  efend
                                                      antkn
                                                          ew

o
fit
  ;atm
     ost
       ,pl
         ain
           ti
            ffp
              ropo
                 ses
                   toa
                     lleg
                        eknow
                            led
                              geby M
                                   ses
                                     .DeS
                                        ant
                                          isandC
                                               ran
                                                 e,andpo
                                                       ten
                                                         tia
                                                           lly




                                   12
    Case 1:19-cv-10256-GHW Document 171 Filed 03/24/21 Page 17 of 21




M
r.B
  ick
    ,non
       eofwhomi
              sre
                levan
                    ttoth
                        epend
                            ingm
                               otion
                                   .Se
                                     ePTAC¶
                                          ¶275–84
                                                .

          Fou
            rth,non
                  eofp
                     lain
                        ti
                         ff
                          ’sn
                            ewc
                              laim
                                 swi
                                   thr
                                     esp
                                       ecttoa
                                            lleg
                                               edknow
                                                    le
                                                     dgeo
                                                        fth
                                                          e

Add
  it
   ion
     alD
       efend
           ant
             sth
               ath
                 emadecom
                        pla
                          int
                            swa
                              rran
                                 tsam
                                    endm
                                       enth
                                          ere
                                            . Ex
                                               .Crow
                                                   s7–12
                                                       .

          A
          sto M
              r.Chudd(
                     row7
                        ),p
                          lain
                             tif
                               fsupp
                                   lie
                                     snop
                                        lau
                                          sib
                                            leb
                                              asi
                                                stocon
                                                     clud
                                                        eth
                                                          atM
                                                            r.

Chudd“h
      adknow
           ledg
              eof[p
                  lain
                     ti
                      ff
                       ’s]S
                          ept
                            emb
                              er[
                                30,
                                  ]2015com
                                         pla
                                           int
                                             ”;ind
                                                 eed
                                                   ,th
                                                     ered
                                                        lin
                                                          eof

p
lain
   ti
    ff
     ’sp
       ropo
          sedam
              endm
                 ent
                   sshow
                       sth
                         atp
                           lain
                              ti
                               ffh
                                 asr
                                   emo
                                     vedana
                                          ll
                                           ega
                                             tionth
                                                  atM
                                                    r.C
                                                      hudd

kn
 ewo
   fth
     atcom
         pla
           intv
              iaanym
                   ech
                     ani
                       smo
                         the
                           rth
                             anan M&Ap
                                     artn
                                        ers
                                          ’me
                                            eting
                                                ,PTAC¶79
                                                       ,and

p
lain
   ti
    ffa
      lre
        ady(
           imp
             lau
               sib
                 ly)a
                    ll
                     ege
                       dth
                         ath
                           ewa
                             sdi
                               scu
                                 ssedatth
                                        atm
                                          eet
                                            ing
                                              .Se
                                                ePTAC¶94
                                                       .

Non
  eofp
     lain
        ti
         ff
          ’sp
            ropo
               sedam
                   endm
                      ent
                        srend
                            erh
                              isa
                                lleg
                                   ationth
                                         ath
                                           ewa
                                             sdi
                                               scu
                                                 sseda
                                                     ta2015

p
artn
   ers
     ’me
       etingm
            oret
               hancon
                    clu
                      sory
                         .Anyp
                             ropo
                                sedam
                                    endm
                                       ent
                                         sast
                                            oChuddth
                                                   ere
                                                     for
                                                       ewou
                                                          ld

b
efu
  ti
   le
    ,fo
      rre
        ason
           ssim
              ila
                rtotho
                     ses
                       etf
                         orthind
                               efend
                                   ant
                                     s’p
                                       end
                                         ingm
                                            otion
                                                . ECF116a
                                                        t21
                                                          .

          A
          sto M
              s.H
                udson(
                     row
                       s8,9
                          ),p
                            lain
                               ti
                                ffa
                                  ttem
                                     ptstosugg
                                             estt
                                                hatsh
                                                    ewa
                                                      s“loop
                                                           ed

in
 ”to d
     isc
       uss
         ion
           s abo
               uth
                 isS
                   ept
                     emb
                       er 2015 com
                                 pla
                                   int—
                                      an a
                                         lleg
                                            at
                                             ionth
                                                 isC
                                                   our
                                                     tfound

im
 plau
    sib
      le
       ,ECF78a
             t64—b
                 ecau
                    seinth
                         eea
                           rlyd
                              ayso
                                 fhi
                                   s wo
                                      rking w
                                            ithh
                                               er,sh
                                                   erequ
                                                       est
                                                         edto

s
eeh
  isp
    astp
       erfo
          rman
             cer
               evi
                 ews
                   ,andinr
                         equ
                           est
                             ingth
                                 erev
                                    iew
                                      s,exp
                                          lain
                                             edtoth
                                                  est
                                                    aff
                                                      ing

coo
  rdin
     ato
       rth
         atsh
            ewan
               tedto“
                    hav
                      ear
                        eado
                           nth
                             esi
                               tua
                                 tion
                                    .” PTAC¶
                                           ¶85–87
                                                .Th
                                                  isi
                                                    swi
                                                      ld

con
  jec
    tur
      e—p
        lain
           ti
            ffom
               it
                s(i
                  )th
                    atM
                      s.H
                        udson m
                              adeth
                                  isr
                                    equ
                                      estin N
                                            ovem
                                               ber2015a
                                                      fte
                                                        ra

p
erfo
   rman
      cei
        ssu
          eknow
              ntop
                 lain
                    ti
                     ffand(
                          ii
                           )th
                             ath
                               iscon
                                   tem
                                     por
                                       aneou
                                           s,h
                                             andw
                                                ri
                                                 ttenno
                                                      tesf
                                                         rom

2016d
    esc
      rib
        eMs
          .Hud
             sona
                s“p
                  art
                    icu
                      lar
                        lygooda
                              tgiv
                                 ingf
                                    eedb
                                       ack
                                         ,”am
                                            ongo
                                               the
                                                 rs
                                                  .

          Bu
           tev
             en w
                ereth
                    isno
                       tth
                         eca
                           se,p
                              lain
                                 ti
                                  ffsupp
                                       lie
                                         snob
                                            asi
                                              sto con
                                                    clud
                                                       eth
                                                         atth
                                                            e

“
si
 tua
   tion
      ”abou
          twh
            ich M
                s.H
                  udsonw
                       asinqu
                            ir
                             ingw
                                asp
                                  lain
                                     ti
                                      ff
                                       ’spu
                                          rpo
                                            rte
                                              dcom
                                                 pla
                                                   int
                                                     s—m
                                                       ade
                                                         to

o
the
  rs
   ,fa
     rou
       ts
        ideh
           erd
             epa
               rtm
                 ent—
                    asoppo
                         sedtoh
                              isr
                                eal
                                  -t
                                   imep
                                      erfo
                                         rman
                                            ceonh
                                                erm
                                                  at
                                                   ter
                                                     ,orth
                                                         at

sh
 ewa
   smak
      inginqu
            ir
             iesinany
                    thingo
                         the
                           rth
                             anw
                               hath
                                  econ
                                     ced
                                       esw
                                         ash
                                           erc
                                             apa
                                               citya
                                                   s“s
                                                     taf
                                                       fing




                                   13
       Case 1:19-cv-10256-GHW Document 171 Filed 03/24/21 Page 18 of 21




p
artn
   er/
     coo
       rdin
          ato
            rin
              theC
                 api
                   talM
                      ark
                        etsG
                           roup
                              .”PTAC¶84
                                      .Pl
                                        ain
                                          ti
                                           ff
                                            ’ssugg
                                                 est
                                                   ion
                                                     tha
                                                       tHud
                                                          son

“po
  ssib
     ly”k
        newabou
              thi
                sJanu
                    ary2016com
                             pla
                               int
                                 ,wi
                                   thou
                                      tanye
                                          xpl
                                            ana
                                              tiona
                                                  stowhyh
                                                        ebe
                                                          liev
                                                             es

th
 is
  ,PTAC¶544
          ,supp
              lie
                snob
                   asi
                     stor
                        esto
                           reanyc
                                laimp
                                    red
                                      ica
                                        tedon Hud
                                                son
                                                  ’sknow
                                                       ledg
                                                          eof

th
 atcom
     pla
       int(
          thi
            sCou
               rtp
                 rev
                   iou
                     slyr
                        eje
                          ctedp
                              la
                               int
                                 if
                                  f’sa
                                     tte
                                       mpt
                                         stoc
                                            laimHud
                                                  sonkn
                                                      ewo
                                                        fit
                                                          ).

               P
               lain
                  ti
                   ff
                    ’sf
                      ailu
                         rep
                           lau
                             sib
                               lytoa
                                   lleg
                                      eknow
                                          ledg
                                             e,on Hud
                                                    son
                                                      ’sp
                                                        art
                                                          ,ofe
                                                             ith
                                                               er

in
 cid
   entr
      efu
        tesanyc
              laimth
                   ath
                     er2016r
                           evi
                             ew w
                                asr
                                  eta
                                    lia
                                      tory
                                         ,anddo
                                              cum
                                                ent
                                                  sin
                                                    corpo
                                                        rat
                                                          edby

r
efe
  ren
    cein
       toth
          ecom
             pla
               inte
                  stab
                     li
                      shth
                         atp
                           la
                            int
                              if
                               fha
                                 sse
                                   lec
                                     tiv
                                       elyom
                                           it
                                            tedf
                                               act
                                                 sdem
                                                    ons
                                                      tra
                                                        ting
                                                           tha
                                                             t
                                                        3
th
 ecau
    sals
       toryh
           eat
             temp
                tstobu
                     ilda
                        sto M
                            s.H
                              udson
                                  isu
                                    tte
                                      rlyandd
                                            emon
                                               str
                                                 ablyf
                                                     als
                                                       e. P
                                                          lain
                                                             ti
                                                              ff
                                                               ’s

l
ate
  stp
    ropo
       sal
         sasto M
               s.H
                 udsonr
                      efl
                        ectanongo
                                ingr
                                   efu
                                     saltoa
                                          ccep
                                             tth
                                               atsh
                                                  evi
                                                    ewedh
                                                        ima
                                                          s

“b
 ehind
     ,”a
       reen
          ti
           relycon
                 clu
                   sor
                     y,andwou
                            ldb
                              efu
                                ti
                                 le;th
                                     erei
                                        snop
                                           lau
                                             sib
                                               leb
                                                 asi
                                                   stocon
                                                        clud
                                                           eth
                                                             at

anya
   ction
       ssh
         etookw
              erer
                 eta
                   lia
                     tor
                       y.F
                         orth
                            eser
                               eas
                                 ons
                                   ,an
                                     dbe
                                       cau
                                         sep
                                           lain
                                              ti
                                               ffh
                                                 asab
                                                    andon
                                                        edh
                                                          is

d
isc
  rim
    ina
      tionc
          laim
             sag
               ain
                 sth
                   er,M
                      s.H
                        udsonshou
                                ldb
                                  edi
                                    smi
                                      ssedf
                                          romth
                                              eca
                                                se,andnon
                                                        eof

p
lain
   ti
    ff
     ’sp
       ropo
          sedam
              endm
                 ent
                   swi
                     lla
                       lte
                         rth
                           eou
                             tcom
                                ehe
                                  re.

               A
               sto M
                   r.Bu
                      tle
                        r(row10
                              ),anyp
                                   ropo
                                      sedam
                                          endm
                                             ent
                                               swou
                                                  ldb
                                                    efu
                                                      til
                                                        e,b
                                                          ecau
                                                             seM
                                                               r.

Bu
 tle
   rwa
     sadd
        eda
          sad
            efend
                anta
                   fte
                     rth
                       ede
                         adl
                           inetodosoh
                                    ad p
                                       ass
                                         ed.S
                                            eeECF44n
                                                   .6.E
                                                      ven

w
ereth
    isno
       tth
         eca
           se,th
               epropo
                    sedam
                        endm
                           ent
                             ssupp
                                 lynop
                                     lau
                                       sib
                                         leb
                                           asi
                                             stocon
                                                  clud
                                                     eth
                                                       atBu
                                                          tle
                                                            r

h
adknow
     ledg
        eofC
           ardw
              ell
                ’s“2015and2016com
                                pla
                                  int
                                    s,”m
                                       uchl
                                          essth
                                              ath
                                                eac
                                                  tedu
                                                     nlaw
                                                        ful
                                                          lyon


3
     Fo
      ri ns
          tance,plaint
                     iffconce d
                              est ha
                                   tM  r
                                       .B ick’s2016p erformancer ev
                                                                  ieww   a
                                                                         sprecededb yam   e
                                                                                          etingtod i
                                                                                                   scuss
    the“ pro
           fessiona
                  ld ev e
                        lopm entofd iverseassoci
                                               ates
                                                  ,”no tinit
                                                           ia
                                                            teds uas ponteby M r
                                                                               .B ick;t hedeckp lai
                                                                                                  nti
                                                                                                    ff
    ci
     testhrough ou
                 t,PTAC¶  ¶1  26–28,wo ul dbeincorporatedbyr e
                                                             fere n
                                                                  c einc onnec
                                                                             tionw it
                                                                                    ha  nym otionto
    di
     sm i
        s s
          ,andc  on
                  tainsaslidee xpresslyestabl
                                            ishingthatplaint
                                                           if
                                                            f’sre q
                                                                  u estforaddi
                                                                             tionalfe edbackw  a
                                                                                               sw  h
                                                                                                   at
    promptedt herev
                  iew ,by Mr.B icki nJ une2 016
                                              ,th a
                                                  tpl a
                                                      int
                                                        iffdescribesa sa“ sh
                                                                           am.”S e eBirenboimD  ecl
                                                                                                  .Ex.4
    (decks howingthatp la
                        int
                          if
                           fw  asv ieweda sp o
                                             tent
                                                ially“ b
                                                       e h
                                                         ind”h isclassa ndhadreque s
                                                                                   ted“m  ore”
    per
      form anceev a
                  luations
                         ,andth  atthereh adbeen“difficu
                                                       ltystaff
                                                              ingh iminC  api
                                                                            ta
                                                                             lM  arketsb as
                                                                                          e don
    per
      form anceissues.”)
                       .T hed  o
                               cum  en
                                     tr efut
                                           esanys ugg e
                                                      st
                                                       i onthat M s
                                                                  .H  udsonw a
                                                                             sin volv
                                                                                    edinap  retextua
                                                                                                   lo r
    di
     scriminatoryreviewp roc
                           e ssin20  1
                                     6;p lain
                                            ti
                                             ff’
                                               ss e
                                                  le c
                                                     tivee xc
                                                            erpt
                                                               i ngo ftherecordheres ug ge
                                                                                         stsa neffo
                                                                                                  rt
    pure
       lyt oh a
              rassan dc a
                        useu n n
                               ece ssa
                                     ryd  e
                                          layandn eedlessm ot
                                                            ionp rac
                                                                   tic e
                                                                       ,part
                                                                           icula
                                                                               rlyg i
                                                                                    v ent h
                                                                                          atd ocum en
                                                                                                    ts
    know ntop l
              aint
                 iffm a k
                        ecleart ha
                                 th isn ovelcont
                                               entionslackevi den
                                                                tiarys uppor
                                                                           t.
        P
        l a
          int
            iff’scharacte
                        riza
                           tion sofr ela
                                       t edevidencearealsos e
                                                            lf-
                                                              servinga ndm is
                                                                            leading.F  orins
                                                                                           t ance
                                                                                                ,p la
                                                                                                    int
                                                                                                      if
                                                                                                       f
    cl
     aim sthatM s.H udsonw ast he“firs
                                     tp ersonattheF i
                                                    rmtor  a
                                                           teM r.C ardw el
                                                                         las‘behind,’”ig no
                                                                                          ringt ha
                                                                                                 tM r.
    Chudd’sreview,ex cerp
                        tedinf ullatECF158n   .6,use dthatexa c
                                                              tw  o
                                                                  rd.


                                                  14
    Case 1:19-cv-10256-GHW Document 171 Filed 03/24/21 Page 19 of 21




th
 eba
   siso
      fanysu
           chknow
                ledg
                   e.ECF78a
                          t65
                            .Pl
                              ain
                                ti
                                 ff
                                  ’son
                                     lyp
                                       ropo
                                          sedam
                                              endm
                                                 ent
                                                   sas
                                                     toBu
                                                        tle
                                                          r

supp
   lyd
     eta
       iltosugg
              est
                tha
                  tce
                    rta
                      inp
                        artn
                           ersa
                              ttend
                                  ed M&Ag
                                        roupm
                                            eet
                                              ing
                                                s,bu
                                                   tno
                                                     thing
                                                         tosuppo
                                                               rt

th
 een
   ti
    relycon
          clu
            sorya
                sse
                  rt
                   ionth
                       atth
                          een
                            ti
                             reg
                               roupd
                                   evo
                                     tedt
                                        imeinannu
                                                alm
                                                  eet
                                                    ing
                                                      stod
                                                         iscu
                                                            ss

a
jun
  iora
     sso
       cia
         te’
           spu
             rpo
               rtedcom
                     pla
                       int
                         s.PTAC¶
                               ¶175–77
                                     .No
                                       neo
                                         fpl
                                           ain
                                             ti
                                              ff
                                               ’sn
                                                 ewam
                                                    endm
                                                       ent
                                                         s

ju
 st
  if
   iesk
      eep
        ing M
            r.Bu
               tle
                 rinth
                     isc
                       ase
                         . ECF116a
                                 t22–24
                                      .

          A
          sto M
              ess
                rs
                 .Bi
                   rnb
                     aumand W
                            olf
                              e(row11
                                    ),p
                                      lain
                                         ti
                                          ffapp
                                              ear
                                                sto c
                                                    la
                                                     imth
                                                        ath
                                                          is

am
 endm
    ent
      swou
         ldd
           emon
              str
                ateth
                    atth
                       ey“kn
                           ewabou
                                t[p
                                  lain
                                     ti
                                      ff’
                                        s]S
                                          ept
                                            emb
                                              er2016Com
                                                      pla
                                                        int
                                                          ”

f
romas
    taf
      fingcoo
            rdin
               ato
                 r(ac
                    laimth
                         isCou
                             rtr
                               eje
                                 cteda
                                     sim
                                       plau
                                          sib
                                            le
                                             ,ECF78a
                                                   t66
                                                     ).P
                                                       lain
                                                          ti
                                                           ff

h
adanoppo
       rtun
          itytocu
                reth
                   isd
                     efi
                       cie
                         ncyinh
                              isS
                                eco
                                  ndAm
                                     end
                                       edCom
                                           pla
                                             int
                                               ,anda
                                                   ttemp
                                                       tedtodo

so
 ,bya
    lleg
       ingth
           atM
             s.C
               lau
                 senin
                     form
                        ed M
                           ses
                             .Cr
                               aneandD
                                     eSan
                                        ti
                                         softh
                                             eis
                                               sue
                                                 ,and
                                                    tha
                                                      t,in
                                                         turn
                                                            ,

M
ess
  rs
   .Bi
     rnb
       aumand Wo
               lfe“w
                   ere
                     info
                        rmed
                           ”of
                             thecom
                                  pla
                                    int
                                      .ECF99a
                                            t¶209
                                                .Pl
                                                  ain
                                                    ti
                                                     ffshou
                                                          ld

no
 t,und
     erR
       ule15
           ,bep
              erm
                it
                 tedar
                     epe
                       atoppo
                            rtun
                               itytoad
                                     jus
                                       tth
                                         isc
                                           la
                                            im.Ban
                                                 coSa
                                                    fraS
                                                       .A.,2021

WL8
  257
    43,a
       t*4
         .Bu
           tev
             eni
               fhew
                  ere
                    ,no
                      thinginp
                             lain
                                ti
                                 ff
                                  ’sp
                                    ropo
                                       sedam
                                           endm
                                              ent
                                                ssupp
                                                    lie
                                                      sany

mo
 ref
   urth
      erb
        asi
          stocon
               clud
                  eth
                    atB
                      irnb
                         aumand W
                                olf
                                  ewe
                                    rein
                                       form
                                          edo
                                            fth
                                              eSep
                                                 tem
                                                   ber2016

com
  pla
    int
      ;th
        ede
          tai
            lpl
              ain
                ti
                 ffadd
                     s(PTAC¶
                           ¶277–284
                                  )sugg
                                      est
                                        sth
                                          ato
                                            the
                                              rsm
                                                ayh
                                                  aveb
                                                     een

in
 form
    ed,bu
        tno
          tth
            atB
              irnb
                 aumand W
                        olf
                          ewe
                            re.

          A
          sto M
              ess
                rs
                 .Bi
                   rnb
                     aum
                       ,Br
                         ass
                           ,and Wo
                                 lfe(
                                    row12
                                        ),p
                                          lain
                                             ti
                                              ffapp
                                                  ear
                                                    stosu
                                                        gge
                                                          st
                                                           ,

ag
 ainw
    itho
       utc
         ita
           tiontof
                 acto
                    rlaw
                       ,th
                         ath
                           isn
                             ewam
                                endm
                                   ent
                                     ssu
                                       ppl
                                         yab
                                           asi
                                             stor
                                                est
                                                  orer
                                                     eta
                                                       li
                                                        at
                                                         ion

c
laim
   sag
     ain
       stth
          em(
            e.g
              .,tor
                  esto
                     rer
                       eta
                         lia
                           tionc
                               laim
                                  sba
                                    sedonth
                                          eor
                                            ieso
                                               the
                                                 rth
                                                   anth
                                                      atth
                                                         eyh
                                                           ad

“know
    ledg
       eof[p
           lain
              ti
               ff
                ’s]Ch
                    arg
                      eswh
                         enth
                            eyt
                              erm
                                ina
                                  tedh
                                     im,
                                       ”ECF78a
                                             t64
                                               ).

          Th
           isc
             laim
                ,andth
                     ere
                       la
                        teda
                           sse
                             rt
                              iona
                                 stoa
                                    ll Add
                                         it
                                          ion
                                            alD
                                              efend
                                                  ant
                                                    satrow13
                                                           ,

n
egl
  ect
    sth
      atth
         erew
            eretwoi
                  ndep
                     end
                       entb
                          ase
                            sfo
                              rdi
                                smi
                                  ssingre
                                        tal
                                          iat
                                            ionc
                                               laim
                                                  sag
                                                    ain
                                                      stth
                                                         e

Add
  it
   ion
     alD
       efend
           ant
             she
               re. Ing
                     ran
                       tingd
                           efend
                               ant
                                 s’m
                                   otionto d
                                           ism
                                             iss
                                               ,th
                                                 is Cou
                                                      rtfoundth
                                                              at




                                   15
    Case 1:19-cv-10256-GHW Document 171 Filed 03/24/21 Page 20 of 21




“
eveni
    fCa
      rdw
        ellh
           adp
             lau
               sib
                 lya
                   lleg
                      edth
                         atth
                            eAdd
                               it
                                ion
                                  alD
                                    efend
                                        ant
                                          shadknow
                                                 ledg
                                                    eofh
                                                       is

p
rot
  ect
    eda
      ctiv
         ity
           ,heh
              asno
                 tpl
                   aus
                     iblya
                         lleg
                            edt
                              hatth
                                  e Add
                                      ition
                                          alD
                                            efend
                                                ant
                                                  sdidany
                                                        thingth
                                                              at

w
asr
  eason
      ably
         lik
           ely
             tod
               ete
                 rhimf
                     romeng
                          aging
                              inf
                                urth
                                   erp
                                     rot
                                       ect
                                         eda
                                           ctiv
                                              ityb
                                                 ecau
                                                    seo
                                                      fhi
                                                        sra
                                                          ce,
                                                            ”

andth
    atth
       isw
         asan“
             alt
               ern
                 ativ
                    egroundon wh
                               ichtod
                                    ism
                                      issC
                                         ardw
                                            ell
                                              ’sc
                                                la
                                                 imsag
                                                     ain
                                                       stBu
                                                          tle
                                                            r,

Chudd
    ,andHud
          sonandag
                 ain
                   stB
                     rass
                        ,Bi
                          rnb
                            aum
                              ,and W
                                   olf
                                     etoth
                                         eex
                                           ten
                                             ttho
                                                sec
                                                  la
                                                   imsa
                                                      reb
                                                        ased

onadv
    ers
      eac
        tion
           soth
              erth
                 anh
                   isf
                     ir
                      ing
                        .” ECF78a
                                t69
                                  . W
                                    hatev
                                        erp
                                          lain
                                             ti
                                              ffm
                                                igh
                                                  tse
                                                    ektoa
                                                        lleg
                                                           e

w
ithr
   esp
     ect
       toknow
            ledg
               eon
                 thep
                    arto
                       fBi
                         rnb
                           aum
                             ,Br
                               ass
                                 ,or Wol
                                       fe—non
                                            eofi
                                               tpl
                                                 aus
                                                   ibl
                                                     e—h
                                                       eha
                                                         s

don
  eno
    thingtosugg
              est
                ,inh
                   isam
                      endm
                         ent
                           s,ap
                              lau
                                sib
                                  leb
                                    asi
                                      stocon
                                           clud
                                              eth
                                                atth
                                                   eira
                                                      ction
                                                          s,

in
 clud
    ingw
       ithr
          esp
            ect
              toh
                iss
                  taf
                    fing
                       ,we
                         re“
                           rea
                             son
                               ably
                                  lik
                                    elytod
                                         ete
                                           rhimf
                                               romeng
                                                    aging
                                                        inf
                                                          urth
                                                             er

a
ctiv
   ityb
      ecau
         seo
           fhi
             sra
               ce.
                 ”Id
                   .Th
                     esam
                        eist
                           rueo
                              fth
                                erem
                                   ain
                                     ingA
                                        ddi
                                          tion
                                             alD
                                               efend
                                                   ant
                                                     s. Th
                                                         e

p
ropo
   sedam
       endm
          ent
            swou
               ldth
                  ere
                    for
                      ebefu
                          ti
                           le
                            ,andl
                                eav
                                  etoam
                                      endi
                                         sprop
                                             erlyd
                                                 eni
                                                   ed.




                                   16
    Case 1:19-cv-10256-GHW Document 171 Filed 03/24/21 Page 21 of 21




                             CONCLUS
                                   ION

          Fo
           rth
             ere
               ason
                  sse
                    tfo
                      rthabov
                            e,d
                              efend
                                  ant
                                    sre
                                      spe
                                        ctfu
                                           llyr
                                              equ
                                                estth
                                                    atth
                                                       eCou
                                                          rtd
                                                            eny

p
lain
   ti
    ff
     ’smo
        tionfo
             rle
               avetof
                    ileath
                         irdam
                             end
                               edcom
                                   pla
                                     intund
                                          erRu
                                             les8
                                                ,15
                                                  ,and16
                                                       .



D
ated
   :      M
          arch24
               ,2021
          NewYork,NewYo
                      rk

                           R
                           esp
                             ect
                               ful
                                 lysubm
                                      it
                                       ted
                                         ,


                           PAUL,
                               WEISS,
                                    RIFK ,
                                       INDWHARTON&GARR
                                                     ISONLLP


                           By
                            :/s
                              /B ruceBi
                                      r enbo
                                           im
                              BruceBir
                                     enbo im
                              JehC.Johnson
                              SusannaBuergel
                               Ma
                                riss
                                   aC.M .Do r
                                            an

                           1285Av   enueoftheAm  er
                                                  icas
                           NewYo   rk,N ewYo rk10019-6064
                           Telephon  e
                                     :(212)373-3000
                           bbirenbo im@p aulw e
                                              iss
                                                .com
                           jjohn son@p aulweiss
                                              .com
                           sbu ergel@p aulwei
                                            ss.com
                           mdor an@p  au
                                       lw e
                                          iss
                                            .com
                           Attorney sforD e
                                          fendant
                                                s




                                   17
